Exhibit 10

EXECUTION VERSION

$2,250,000,000

CREDIT AGREEMENT

dated as of

December 7, 2016

among

Consolidated Edison Company

of New York, Inc.

Consolidated Edison, Inc.

Orange and Rockland

Utilities, Inc.

The Lenders Party Hereto

and

Bank of America, N.A.,

as Administrative Agent

 

 

Citibank, N.A.,

JPMorgan Chase Bank, N.A., and

Mizuho Bank, Ltd.,

Syndication Agents

Barclays Bank PLC, and

Wells Fargo Bank, National Association,

Documentation Agents

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

Citigroup Global Markets Inc.,

JPMorgan Chase Bank, N.A.,

Mizuho Bank, Ltd.,

Barclays Bank PLC, and

Wells Fargo Securities, LLC,

Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01.

 

Definitions

     1   

Section 1.02.

 

Accounting Terms and Determinations

     18   

Section 1.03.

 

Types of Borrowings

     18    ARTICLE 2    THE CREDITS   

Section 2.01.

 

Commitments

     19   

Section 2.02.

 

Notice of Borrowing

     19   

Section 2.03.

 

[Reserved]

     20   

Section 2.04.

 

Notice to Lenders; Funding of Loans

     20   

Section 2.05.

 

Maturity of Loans

     21   

Section 2.06.

 

Interest Rates

     21   

Section 2.07.

 

Method of Electing Interest Rates

     22   

Section 2.08.

 

Fees

     23   

Section 2.09.

 

Termination or Reduction of Commitments

     24   

Section 2.10.

 

Optional Prepayments

     24   

Section 2.11.

 

General Provisions as to Payments

     25   

Section 2.12.

 

Funding Losses

     26   

Section 2.13.

 

Computation of Interest and Fees

     26   

Section 2.14.

 

Notes; Evidence of Debt

     26   

Section 2.15.

 

Regulation D Compensation

     27   

Section 2.16.

 

Change of Control

     27   

Section 2.17.

 

Increased Commitments; Additional Lenders

     28   

Section 2.18.

 

Letters of Credit

     29   

Section 2.19.

 

Extension Option

     38   

Section 2.20.

 

Defaulting Lenders

     39    ARTICLE 3    CONDITIONS   

Section 3.01.

 

Effectiveness

     42   

Section 3.02.

 

Borrowings and Issuances of Letters of Credit

     43    ARTICLE 4    REPRESENTATIONS AND WARRANTIES   

Section 4.01.

 

Corporate Existence and Power

     44   

Section 4.02.

 

Corporate and Governmental Authorization; No Contravention

     44   



--------------------------------------------------------------------------------

         PAGE  

Section 4.03.

 

Binding Effect

     45   

Section 4.04.

 

Financial Information

     45   

Section 4.05.

 

Litigation

     45   

Section 4.06.

 

Compliance with ERISA

     46   

Section 4.07.

 

Environmental Matters

     46   

Section 4.08.

 

Taxes

     46   

Section 4.09.

 

Subsidiaries

     47   

Section 4.10.

 

Investment Company Status

     47   

Section 4.11.

 

Full Disclosure

     47   

Section 4.12.

 

Sanctions and Anti-Corruption Laws

     47    ARTICLE 5    COVENANTS   

Section 5.01.

 

Information

     48   

Section 5.02.

 

Payment of Obligations

     50   

Section 5.03.

 

Maintenance of Property; Insurance

     50   

Section 5.04.

 

Conduct of Business and Maintenance of Existence

     51   

Section 5.05.

 

Compliance with Laws

     51   

Section 5.06.

 

Inspection of Property, Books and Records

     51   

Section 5.07.

 

Consolidations, Mergers and Transfers of Assets

     52   

Section 5.08.

 

Use of Proceeds

     52   

Section 5.09.

 

Negative Pledge

     53   

Section 5.10.

 

Debt to Total Capital

     54   

Section 5.11.

 

Transactions with Affiliates

     54   

Section 5.12.

 

Sanctions; Anti-Corruption Laws

     54    ARTICLE 6    DEFAULTS   

Section 6.01.

 

Events of Default

     54   

Section 6.02.

 

Notice of Default

     57   

Section 6.03.

 

Cash Cover

     57    ARTICLE 7    THE AGENTS   

Section 7.01.

 

Appointment and Authorization

     57   

Section 7.02.

 

Administrative Agent and Affiliates

     57   

Section 7.03.

 

Action by Administrative Agent

     58   

Section 7.04.

 

Consultation with Experts

     58   

Section 7.05.

 

Liability of Administrative Agent

     58   

Section 7.06.

 

Delegation of Duties

     59   

Section 7.07.

 

Indemnification

     60   

Section 7.08.

 

Credit Decision

     60   

Section 7.09.

 

Successor Administrative Agent

     60   

Section 7.10.

 

Administrative Agent’s Fee

     62   

 

ii



--------------------------------------------------------------------------------

         PAGE  

Section 7.11.

 

Other Agents

     62    ARTICLE 8    CHANGE IN CIRCUMSTANCES   

Section 8.01.

 

Basis for Determining Interest Rate Inadequate or Unfair

     62   

Section 8.02.

 

Illegality

     62   

Section 8.03.

 

Increased Cost and Reduced Return

     63   

Section 8.04.

 

Taxes

     65   

Section 8.05.

 

Base Rate Loans Substituted for Affected Euro-Dollar Loans

     69   

Section 8.06.

 

Substitution of Lender

     69    ARTICLE 9    MISCELLANEOUS   

Section 9.01.

 

Notices

     69   

Section 9.02.

 

No Waivers

     71   

Section 9.03.

 

Expenses; Indemnification

     71   

Section 9.04.

 

Set-offs; Sharing

     72   

Section 9.05.

 

Amendments and Waivers

     73   

Section 9.06.

 

Successors and Assigns

     74   

Section 9.07.

 

[Reserved]

     77   

Section 9.08.

 

No Reliance on Margin Stock

     77   

Section 9.09.

 

Confidentiality

     77   

Section 9.10.

 

Governing Law; Submission to Jurisdiction

     78   

Section 9.11.

 

Counterparts; Integration

     78   

Section 9.12.

 

WAIVER OF JURY TRIAL

     78   

Section 9.13.

 

USA PATRIOT Act Notice

     78   

Section 9.14.

 

No Fiduciary Duty

     78   

Section 9.15.

 

Survival

     79   

Section 9.16.

 

Electronic Execution of Assignments and Certain Other Documents

     79   

Section 9.17.

 

Acknowledgment And Consent To Bail-in Of Eea Financial Institutions

     80   

 

COMMITMENT SCHEDULE

PRICING SCHEDULE

EXHIBIT A

 

–  

  

Note

EXHIBIT B

 

–  

  

Notice of Borrowing

EXHIBIT C

 

–  

  

Notice of Interest Rate Election

EXHIBIT D

 

–  

  

[Reserved]

EXHIBIT E

 

–  

  

Opinion of Counsel for ConEd

EXHIBIT F

 

–  

  

Opinion of Counsel for Holdings

EXHIBIT G

 

–  

  

Opinion of Counsel for O&R

EXHIBIT H-1

    

U.S. Tax Compliance Certificate for Foreign

    

Lenders That Are Not Partnerships

 

iii



--------------------------------------------------------------------------------

EXHIBIT H-2

    

U.S. Tax Compliance Certificate for Foreign

    

Participants That Are Not Partnerships

EXHIBIT H-3

    

U.S. Tax Compliance Certificate for Foreign

    

Participants That Are Partnerships

EXHIBIT H-4

    

U.S. Tax Compliance Certificate for Foreign

    

Lenders That Are Partnerships

EXHIBIT I

 

–  

  

Assignment and Assumption Agreement

EXHIBIT J

 

–  

  

[Reserved]

EXHIBIT K

 

–  

  

Form of Extension Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

AGREEMENT dated as of December 7, 2016 among CONSOLIDATED EDISON COMPANY OF NEW
YORK, INC., CONSOLIDATED EDISON, INC., ORANGE AND ROCKLAND UTILITIES, INC., the
LENDERS party hereto and BANK OF AMERICA, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Additional Lender” means a Person which becomes a Lender pursuant to
Section 2.17 or 2.19

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Lender and returned to the Administrative Agent.

“Affiliate” means, with respect to any Borrower, (i) any Person that directly,
or indirectly through one or more intermediaries, controls such Borrower (a
“Controlling Person”) or (ii) any Person (other than such Borrower or a
Subsidiary of such Borrower) which is controlled by or is under common control
with a Controlling Person. As used herein, the term “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent” means any of the Administrative Agent, the Documentation Agents and the
Syndication Agents, and “Agents” means any two or more of the foregoing.

“Agent Parties” shall have the meaning set forth in Section 9.01.

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries concerning or
relating to bribery or anti-corruption.



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.

“Appropriate Share” has the meaning set forth in Section 8.03(e).

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.

“Assignment and Assumption Agreement” has the meaning set forth in Section
9.06(b).

“Availability Share” means, with respect to each Borrower, at any time, the
percentage which such Borrower’s Maximum Availability bears to the aggregate
Maximum Availabilities of all Borrowers, all determined as of such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that (except with respect to a Lender that is subject to a Bail-In
Action) a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
governmental authority or instrumentality thereof, so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

2



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of  1⁄2 of 1% plus the Federal Funds Rate
for such day, or (iii) the Euro-Dollar Rate for a one-month Interest Period
determined on such day (or if such day is not a Euro-Dollar Business Day, the
immediately preceding Euro-Dollar Business Day) plus 1%; provided that if that
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Base Rate Loan” means a Loan which bears interest at a rate determined on the
basis of the Base Rate pursuant to the applicable Notice of Borrowing or Notice
of Interest Rate Election or the provisions of Section 2.07(a) or Article 8.

“Base Rate Margin” means the applicable rate per annum determined in accordance
with the Pricing Schedule.

“Borrower” means each of ConEd, Holdings and O&R. References herein to “a
Borrower” or “the Borrower” in connection with any Loan hereunder are to the
particular Borrower to which such Loan is made or proposed to be made.

“Borrower Materials” has the meaning set forth in Section 5.01.

“Borrower’s 2015 Annual Report” means, (i) with respect to ConEd or Holdings,
such Borrower’s Annual Report on Form 10-K for the year ended December 31, 2015,
as filed with the SEC pursuant to the Exchange Act; and (ii) with respect to
O&R, which is not required to file periodic reports with the SEC pursuant to the
Exchange Act, its audited annual financial statements for 2015 which have been
posted on its website: www.oru.com.

“Borrowing” has the meaning set forth in Section 1.03.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Lender and each Lender, as
collateral for the Letter of Credit Liabilities, cash or deposit account
balances, and “Cash Collateral” shall refer to such cash or deposit account
balances. The Administrative Agent shall have exclusive dominion and control,
including exclusive right of withdrawal, over the account in which the Cash
Collateral is deposited. Cash Collateral posted by any Borrower hereunder and
not otherwise applied or released pursuant to other provisions of this Agreement
shall be released when all Letters of Credit to which the Letter of Credit
Liabilities secured thereby relate shall have expired or been surrendered to the
Issuing Lender, all obligations secured thereby shall have been discharged in
full and any Commitment to make a Loan or issue a Letter of Credit secured
thereby have terminated in full.

 

3



--------------------------------------------------------------------------------

“Change in Law” means the occurrence of any of the following: (a) the adoption
or taking effect of any law, rule, regulation or treaty, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any governmental authority, or (c) the making or issuance
of any request, rules, guideline, requirement or directive (whether or not
having the force of law) by any governmental authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” after the date hereof
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means: (i) with respect to any Borrower, if (A) any person
or group of persons (within the meaning of Section 13 or 14 of the Exchange Act)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under said Act) of 40% or more of the outstanding shares
of common stock of Holdings or (B) during any period of 12 consecutive calendar
months, individuals (a) who were directors of Holdings on the first day of such
period, (b) whose nomination or election as a Holdings director was approved by
at least a majority of such directors or (c) who are serving as a Holdings
director pursuant to Holdings’ emergency by-laws shall cease to constitute a
majority of Holdings’ board of directors and (ii) with respect to ConEd or O&R,
if such Borrower ceases to be Subsidiary of Holdings (other than as permitted by
Section 5.04(d)).

“Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates as may be
appropriate to consummate the transactions contemplated herein.

“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, (ii) with respect to each Additional Lender, the amount of the
Commitment assumed by it pursuant to Section 2.17 or 2.19 and (iii) with respect
to any Eligible Assignee which becomes a Lender pursuant to Section 9.06(b), the
amount of the transferor Lender’s Commitment assigned to it pursuant to
Section 9.06(b), in each case as such amount may be changed from time to time
pursuant to Section 2.09 or 9.06(b); provided that, if the context so requires,
the term “Commitment” means the obligation of a Lender to extend credit up to
such amount to the Borrowers hereunder.

“Commitment Schedule” means the Commitment Schedule attached hereto.

 

4



--------------------------------------------------------------------------------

“ConEd” means Consolidated Edison Company of New York, Inc., a New York
corporation, all of the common stock of which is owned by Holdings, and its
successors.

“Consolidated Debt” means, with respect to a Borrower, at any date, the Debt
(other than Non-recourse Debt) of such Borrower and its Consolidated
Subsidiaries, determined on a consolidated basis as of such date.

“Consolidated Subsidiary” means, with respect to a Borrower, at any date, any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Borrower in its consolidated financial statements if such
statements were prepared as of such date.

“Consolidated Total Capital” means, with respect to a Borrower, at any date, the
sum of (x) Consolidated Debt plus (y) consolidated stockholders’ equity of such
Borrower and its Consolidated Subsidiaries (including for this purpose any
amount attributable to stock which is required to be redeemed or is redeemable
at the option of the holder, if certain events or conditions occur or exist or
otherwise), in each case determined at such date.

“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if its
Commitment has terminated, the aggregate outstanding principal amount of its
Loans and Letter of Credit Liabilities at such time.

“Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all obligations of such Person as lessee which, as
provided in Section 1.02, are capitalized in accordance with GAAP, (v) all
non-contingent obligations (and, for purposes of Section 5.09 and the
definitions of Material Debt and Material Financial Obligations, all contingent
obligations) of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all Debt
secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person, and (vii) all Guarantees by such Person
of Debt of another Person (each such Guarantee to constitute Debt in an amount
equal to the amount of such other Person’s Debt Guaranteed thereby).

“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 

5



--------------------------------------------------------------------------------

“Default” means, with respect to a Borrower, any condition or event which
constitutes an Event of Default with respect to such Borrower or which with the
giving of notice or lapse of time or both would, unless cured or waived, become
an Event of Default with respect to such Borrower.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to the Administrative Agent or any Issuing Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent or any Issuing Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Domestic Business Days after request by the
Administrative Agent, acting in good faith, to provide a confirmation in writing
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s receipt of such confirmation in form
and substance satisfactory to it, or (d) has become, or has a Parent that has
become, the subject of a Bankruptcy Event or a Bail-In Action.

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

“Documentation Agent” means each of Barclays Bank PLC and Wells Fargo Bank,
National Association, each in its capacity as a documentation agent in respect
of this Agreement.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

 

6



--------------------------------------------------------------------------------

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to each Borrower and the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date the Commitments become effective in accordance
with Section 3.01.

“Eligible Assignee” means, subject in each case to the consent of each Issuing
Lender (each such consent not to be unreasonably withheld or delayed), (i) a
Lender; (ii) an affiliate of a Lender; (iii) an Approved Fund; and (iv) any
other Person (other than any Borrower or any Affiliate or Subsidiary of any
Borrower or a natural Person) approved by the Administrative Agent and, unless
(x) such Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (y) an Event of Default has
occurred and is continuing with respect to such Borrower, each Borrower (each
such approval not to be unreasonably withheld or delayed). If the consent of a
Borrower to an assignment or to an Eligible Assignee is required hereunder
(including a consent to an assignment which does not meet the minimum assignment
thresholds specified in paragraph (b)(i) of Section 9.06), such Borrower shall
be deemed to have given its consent five Domestic Business Days after the date
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by such Borrower
prior to such fifth Domestic Business Day.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment or the

 

7



--------------------------------------------------------------------------------

effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into the
environment, including (without limitation) ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means with respect to a Borrower, such Borrower, any Subsidiary of
such Borrower and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with such Borrower or any Subsidiary of such Borrower, are treated as a
single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to each Borrower
and the Administrative Agent.

“Euro-Dollar Loan” means a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election.

“Euro-Dollar Margin” means the applicable rate per annum determined in
accordance with the Pricing Schedule.

“Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.06(b) on the basis of a London Interbank Offered Rate.

“Euro-Dollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for

 

8



--------------------------------------------------------------------------------

determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Lender to
United States residents).

“Events of Default” has the meaning set forth in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Existing Revolving Credit Agreement” means the $2,250,000,000 Credit Agreement
dated as of October 27, 2011 among ConEd, Holdings, O&R, the lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent for such lenders,
as such agreement was amended pursuant to Amendment No. 1 thereto dated
January 21, 2016 and was extended pursuant to Extension Agreements dated
August 29, 2013 and October 23, 2013.

“Extension Agreement” has the meaning set forth in Section 2.19(b)(iii).

“FATCA” has the meaning set forth in Section 8.04.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Domestic Business Day next succeeding such day, provided that (i) if such day is
not a Domestic Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Domestic Business Day as so
published on the next succeeding Domestic Business Day and (ii) if no such rate
is so published on such next succeeding Domestic Business Day, the Federal Funds
Rate for such day shall be the average rate charged to Bank of America, N.A. on
such day on such transactions as determined by the Administrative Agent.

“FERC” means the Federal Energy Regulatory Commission.

“Fiscal Quarter” means, with respect to a Borrower, a fiscal quarter of such
Borrower.

“Fiscal Year” means, with respect to a Borrower, a fiscal year of such Borrower.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Lender, such Defaulting Lender’s Percentage of the

 

9



--------------------------------------------------------------------------------

outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means, with respect to a Borrower, generally accepted accounting
principles as in effect from time to time, applied on a basis consistent (except
for changes concurred in by such Borrower’s independent public accountants) with
the most recent audited consolidated financial statements of such Borrower and
its Consolidated Subsidiaries delivered to the Lenders.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by virtue of an agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise), (ii) to reimburse a
bank for amounts drawn under a letter of credit for the purpose of paying such
Debt or (iii) entered into for the purpose of assuring in any other manner the
holder of such Debt of the payment thereof or to protect such holder against
loss in respect thereof (in whole or in part), provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives and by-products and
other hydrocarbons, or any substance having any constituent elements displaying
any of the foregoing characteristics.

“Holdings” means Consolidated Edison, Inc., a New York corporation and the sole
common shareholder of each of ConEd and O&R.

“Increased Commitments” has the meaning set forth in Section 2.17(a).

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Interest Period” means: with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one week, or one, two, three or six months thereafter, as
the Borrower may elect in such notice; provided that:

 

10



--------------------------------------------------------------------------------

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any Interest Period which would end after the Termination Date shall end on
the Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Notice of
Issuance, and any other document, agreement and instrument entered into by the
Issuing Lender and the Borrower or in favor of the Issuing Lender and relating
to such Letter of Credit.

“Issuing Lender” means (i) each of Bank of America, N.A., Citi, JPMorgan Chase
Bank, N.A., Mizuho Bank, Ltd, Barclays Bank PLC and Wells Fargo Bank, National
Association and (ii) any other Lender designated by a Borrower that may agree to
issue letters of credit hereunder pursuant to an instrument in form reasonably
satisfactory to the Administrative Agent, each in its capacity as an issuer of a
Letter of Credit hereunder. References herein to “the Issuing Lender” in
connection with any Letter of Credit are to the particular Issuing Lender which
issued or is requested to issue such Letter of Credit.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets Inc., JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd.,
Barclays Bank PLC and Wells Fargo Securities, LLC, each in its capacity as a
joint lead arranger and bookrunner in respect of this Agreement.

“Lender” means (i) each bank or other institution listed on the Commitment
Schedule, (ii) each Eligible Assignee which becomes a Lender pursuant to
Section 9.06(b), (iii) each Person which becomes a Lender pursuant to

 

11



--------------------------------------------------------------------------------

Section 8.06, 2.17 or 2.19 and (iii) their respective successors. Unless the
context otherwise requires, “Lender” shall include each Issuing Lender.

“Letter of Credit” means a letter of credit issued or to be issued hereunder by
an Issuing Lender.

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s Percentage of the sum of (x) the aggregate amount then owing by all
Borrowers in respect of amounts paid by the Issuing Lender upon a drawing under
a Letter of Credit issued hereunder and (y) the aggregate amount then available
for drawing under all outstanding Letters of Credit.

“Letter of Credit Termination Date” means the first anniversary of the
Termination Date (or if such date is not a Domestic Business Day, the next
preceding Domestic Business Day).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has substantially the same practical effect as a security
interest, in respect of such asset. For purposes hereof, a Borrower or any of
its Subsidiaries shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” means a loan made or to be made by a Lender pursuant to Section 2.01;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).

“Long-Dated Letter of Credit” means any Letter of Credit having an expiry date
later than the fifth Domestic Business Day prior to the Termination Date.

“Material Adverse Effect” means, with respect to a Borrower, (i) a material
adverse effect upon the business, financial condition or results of operations
of such Borrower and its Subsidiaries, taken as a whole; (ii) a material adverse
effect on the ability of such Borrower to perform its obligations under this
Agreement and the Notes; or (iii) a material adverse effect on the rights and
remedies of the Administrative Agent, the Issuing Lender and the Lenders under
this Agreement and the Notes.

 

12



--------------------------------------------------------------------------------

“Material Debt” means, with respect to a Borrower, Debt (except (i) Debt of such
Borrower outstanding hereunder and (ii) Non-recourse Debt) of such Borrower
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal or face amount exceeding
$150,000,000.

“Material Financial Obligations” means, with respect to a Borrower, a principal
or face amount of Debt (other than (i) the Loans to such Borrower and
(ii) Non-recourse Debt) and/or payment or collateralization obligations in
respect of Derivatives Obligations of such Borrower and/or one or more of its
Subsidiaries, arising in one or more related or unrelated transactions,
exceeding in the aggregate $150,000,000.

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $150,000,000.

“Material Subsidiary” means, with respect to a Borrower, at any time, any
Subsidiary of the Borrower that is a “significant subsidiary” (as such term is
defined in Regulation S-X of the SEC (17 C.F.R. §210.1-02(w) (or any successor
provision)), but treating all references therein to the “registrant” as
references to the Borrower).

“Maximum Availability” means, subject to Section 6.01 and Section 2.17(f),
(i) for ConEd, the lesser of the aggregate amount of the Commitments or
$2,250,000,000; (ii) for Holdings, the lesser of the aggregate amount of the
Commitments or $1,000,000,000 and (iii) for O&R, the lesser of the aggregate
amount of the Commitments or $200,000,000; provided, however, that, from time to
time, upon notice to the Administrative Agent provided at least five
(5) Domestic Business Days prior to any proposed increase: (a) O&R may elect to
change its Maximum Availability to an aggregate principal amount not to exceed
$250,000,000, any such change to be effective upon delivery to the
Administrative Agent of evidence reasonably satisfactory to it that such change
has received all necessary regulatory approvals to borrow such changed amount
hereunder and/or (b) Holdings may elect to change its Maximum Availability to an
aggregate principal amount not to exceed $1,500,000,000; provided further that
any such change shall be in an aggregate principal amount of $5,000,000 or a
larger multiple of $1,000,000. The Administrative Agent shall promptly notify
the Lenders of the effectiveness of any such change.

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period.

 

13



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-recourse Debt” means Debt of any Subsidiary of any Borrower or any other
Person with respect to which such Subsidiary has granted any security interest,
lien, mortgage, encumbrance, guarantee or other credit support of any kind:
(a) as to which none of the Borrowers or any other Subsidiary of the Borrowers
(i) provides any guarantee of or credit support with respect to such Debt of any
kind (including any undertaking, guarantee, indemnity, agreement or instrument
that would constitute Debt) or (ii) is directly or indirectly liable (as a
guarantor or otherwise) (other than for fraud, misrepresentation, misapplication
of funds, waste, environmental claims, voluntary bankruptcy, collusive
involuntary bankruptcy, prohibited transfers and violations of single purpose
entity covenants) and (b) no default with respect to which (including any rights
that the holders thereof may have to take enforcement action against such
Subsidiary or other Person) would permit (upon notice, lapse of time or both)
any holder of any other Debt of any Borrower or any Subsidiary of any Borrower
to declare a default under such other Debt or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a notice of a Borrowing pursuant to Section 2.02,
which shall be substantially in the form of Exhibit B or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Notice of Interest Rate Election” means a notice of (a) a conversion of Loans
from one type to the other or (b) a continuation of Euro-Dollar Loans, pursuant
to Section 2.07, which shall be substantially in the form of Exhibit C or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“O&R” means Orange and Rockland Utilities, Inc., a New York corporation and
wholly-owned Subsidiary of Holdings, and its successors.

“Other Taxes” has the meaning set forth in Section 8.04(a).

 

14



--------------------------------------------------------------------------------

“Parent” means, with respect to any Lender, any Person controlling such Lender.

“Participant” has the meaning set forth in Section 9.06(d).

“Participant Register” has the meaning set forth in Section 9.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage” means, with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) which the amount of its Commitment at
such time represents of the aggregate amount of all the Commitments at such
time, subject to adjustment as provided in Section 2.20 when a Defaulting Lender
shall exist. At any time after the Commitments shall have terminated, the term
“Percentage” shall refer to a Lender’s Percentage immediately before such
termination, adjusted to reflect any subsequent assignments pursuant to
Section 9.06(b) and to any Lender’s status as a Defaulting Lender at the time of
determination. The initial Percentage of each Lender is set forth opposite the
name of such Lender on the Commitment Schedule attached hereto or in the
Assignment and Assumption Agreement pursuant to which such Lender becomes a
party hereto, as applicable.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Platform” has the meaning set forth in Section 5.01.

“Public Lender” has the meaning set forth in Section 5.01.

“Pricing Schedule” means the Pricing Schedule for the Borrowers attached hereto.

“Prime Rate” means the rate of interest publicly announced by Bank of America,
N.A. in New York City from time to time as its Prime Rate.

“PSC” means the New York State Public Service Commission.

 

15



--------------------------------------------------------------------------------

“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Obligation” has the meaning specified in Section 2.18(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having more than 50% in aggregate
amount of the Credit Exposures at such time (exclusive in each case of the
Credit Exposure(s) of Defaulting Lenders).

“Responsible Officer” means the chief executive officer, chief financial officer
or treasurer of the applicable Borrower and solely for purposes of the delivery
of incumbency certificates pursuant to Section 3.01, the secretary or any
assistant secretary of the applicable Borrower and, solely for purposes of
notices given pursuant to Article 2, any other officer or employee of the
applicable Borrower so designated by any of the foregoing officers; provided
that one of the foregoing officers has provided written notice to the
Administrative Agent of such designation (in a form reasonably acceptable to the
Administrative Agent). Any document delivered hereunder that is signed by a
Responsible Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

“Revolving Credit Period” means the period from and including the Effective Date
to but not including the Termination Date.

“Sanctions” shall mean any economic or financial sanctions or trade embargoes
administered or enforced by the United States Department of Treasury’s Office of
Foreign Assets Control, the United States Departments of State or Commerce or
any other United States governmental authority.

“SEC” means the Securities and Exchange Commission.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar

 

16



--------------------------------------------------------------------------------

functions are at the time directly or indirectly owned by such Person. Unless
otherwise specified, “Subsidiary” means a Subsidiary of a Borrower.

“Syndication Agents” means Citibank, N.A., JPMorgan Chase Bank, N.A. and Mizuho
Bank, Ltd., each in its capacity as a syndication agent in respect of this
Agreement.

“Taxes” has the meaning set forth in Section 8.04(a).

“Termination Date” means, as to any Lender, December 7, 2021, or such later date
to which the Termination Date may be extended with respect to such Lender
pursuant to Section 2.19, or if any such date is not a Euro-Dollar Business Day,
the next preceding Euro-Dollar Business Day.

“Total Outstanding Amount” means, at any time, the sum of (i) the aggregate
outstanding principal amount of the Loans of the Borrowers determined at such
time after giving effect, if one or more Loans are being made at such time, to
any substantially concurrent application of the proceeds thereof to repay one or
more other Loans plus, without duplication, (ii) the aggregate amount of the
Letter of Credit Liabilities of all Lenders at such time.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
8.04(f)(iii).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the

 

17



--------------------------------------------------------------------------------

applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP; provided that,
if a Borrower notifies the Administrative Agent that such Borrower wishes to
amend any provision hereof to eliminate the effect of any change in GAAP after
the date hereof (or if the Administrative Agent notifies a Borrower that the
Required Lenders wish to amend any provision hereof for such purpose), then such
provision shall be applied with respect to such Borrower on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such provision is amended in a manner
satisfactory to the Borrowers and the Required Lenders. Notwithstanding anything
to the contrary contained herein, for purposes of this Agreement only those
leases that are required to be accounted for as capital leases in conformity
with GAAP on the date hereof, or, as to leases entered into after the date
hereof, would have been required to be so accounted for had they been entered
into on the date hereof, shall be required to be so accounted for, and all
calculations and deliverables under this Agreement shall be made or delivered,
as applicable, in accordance with such accounting.

Section 1.03. Types of Borrowings. The term “Borrowing” denotes (i) the
aggregation of Loans made or to be made to the same Borrower by one or more
Lenders pursuant to Article 2 on the same day, all of which Loans are of the
same type (subject to Article 8) and, except in the case of Base Rate Loans,
have the same initial Interest Period or (ii) if the context so requires, the
borrowing of such Loans. Borrowings are classified for purposes hereof by
reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans).

Section 1.04. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

18



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01. Commitments.

(a) Loans. Each Lender severally agrees, on the terms and conditions set forth
in this Agreement, to make loans to each Borrower pursuant to this Section from
time to time during the Revolving Credit Period; provided that, immediately
after each such loan is made, (i) the aggregate outstanding principal amount of
such Lender’s Loans to all Borrowers plus the aggregate amount of such Lender’s
Letter of Credit Liabilities shall not exceed its Commitment, (ii) the aggregate
outstanding principal amount of Loans to any Borrower plus the aggregate amount
of Letter of Credit Liabilities for the account of such Borrower shall not
exceed the Maximum Availability of such Borrower and (iii) the Total Outstanding
Amount shall not exceed the aggregate amount of the Commitments. Within the
foregoing limits, the Borrower may borrow under this subsection, prepay Loans to
the extent permitted by Section 2.10 and reborrow at any time during the
Revolving Credit Period under this subsection. Loans made to any Borrower shall
be the several obligations of such Borrower.

(b) Minimum Amounts. Each Borrowing under this Section shall be in an aggregate
principal amount of $5,000,000 or any larger multiple of $1,000,000 (except that
any such Borrowing may be in the aggregate amount available within the
limitations set forth above) and shall be made from the several Lenders ratably
in proportion to their respective Commitments.

Section 2.02. Notice of Borrowing. The Borrower shall give the Administrative
Agent irrevocable notice of any Borrowing by (A) telephone or (B) a Notice of
Borrowing; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Notice of Borrowing not later than
(x) 10:30 A.M. (New York City time) on the date of each Base Rate Borrowing and
(y) 1:00 P.M. (New York City time) on the third Euro-Dollar Business Day before
each Euro-Dollar Borrowing, specifying:

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;

(b) the aggregate amount of such Borrowing;

(c) whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or a Euro-Dollar Rate; and

(d) in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period;

 

19



--------------------------------------------------------------------------------

provided that, in the case of any Euro-Dollar Borrowing to be made on the
Effective Date, the Borrower shall have delivered to the Administrative Agent,
concurrently with or prior to the delivery of the Notice of Borrowing in respect
of such Borrowing, a duly executed funding indemnity letter in form and
substance reasonably satisfactory to the Administrative Agent.

Section 2.03. [Reserved.]

Section 2.04. Notice to Lenders; Funding of Loans. (a) Promptly after receiving
a Notice of Borrowing, the Administrative Agent shall notify each Lender of the
contents thereof and of such Lender’s share (if any) of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the Borrower.

(b) Not later than 12:00 Noon (New York City time) on the date of each
Borrowing, each Lender shall make available its share of such Borrowing, in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its address specified in or pursuant to Section 9.01.
Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Administrative Agent will
make the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

(c) Unless the Administrative Agent shall have received notice from a Lender
before the time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with
Section 2.04(b) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such share
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) if such amount is repaid by the
Borrower, a rate per annum equal to the higher of the Federal Funds Rate and the
interest rate applicable to such Borrowing pursuant to Section 2.06 and (ii) if
such amount is repaid by such Lender, the Federal Funds Rate. If such Lender
shall repay to the Administrative Agent such corresponding amount, the Borrower
shall not be required to repay such amount and the amount so repaid by such
Lender shall constitute such Lender’s Loan included in such Borrowing for
purposes of this Agreement.

 

20



--------------------------------------------------------------------------------

Section 2.05. Maturity of Loans. Each Loan shall mature, and the principal
amount thereof shall be due and payable (together with interest accrued
thereon), on the Termination Date of the applicable Lender.

Section 2.06. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the sum of the Base Rate
Margin plus the Base Rate for such day. Such interest shall be payable quarterly
in arrears on each Quarterly Payment Date. Any overdue principal of or interest
on any Base Rate Loan shall bear interest, payable on demand, for each day until
paid at a rate per annum equal to the sum of 2% plus the Base Rate Margin plus
the Base Rate for such day.

(b) Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin for such day plus
the London Interbank Offered Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

The “London Interbank Offered Rate” applicable to any Interest Period means the
rate per annum equal to the London interbank offered rate or a comparable or
successor rate appearing on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 A.M. (London
time) two Euro-Dollar Business Days before the first day of such Interest Period
for U.S. dollar deposits with a term equivalent to such Interest Period;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Anything herein to
the contrary notwithstanding, if the London Interbank Offered Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

(c) Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the Euro-Dollar Margin for such day plus the London
Interbank Offered Rate applicable to such Loan on the day before such payment
was due (or, if the circumstances described in Section 8.01 shall exist, at a
rate per annum equal to the sum of 2% plus the Base Rate Margin plus the Base
Rate for such day).

 

21



--------------------------------------------------------------------------------

(d) [Reserved.]

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall promptly notify the Borrower
and the participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

Section 2.07. Method of Electing Interest Rates. (a) The Loans included in each
Borrowing shall bear interest initially at the type of rate specified by the
Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Base Rate Loan and each Euro-Dollar Loan with respect to which the last day
of the Interest Period is the same day (subject to Section 2.07(d) and the
provisions of Article 8), as follows:

(i) if such Loan is a Base Rate Loan, the Borrower may elect to convert such
Loan to a Euro-Dollar Loan as of any Euro-Dollar Business Day; and

(ii) if such Loan is a Euro-Dollar Loan, the Borrower may elect to convert such
Loan to a Base Rate Loan as of any Domestic Business Day or elect to continue
such Loan as a Euro-Dollar Loan for an additional Interest Period, subject to
Section 2.12 if any such conversion is effective on any day other than the last
day of an Interest Period applicable to such Loan.

Each such election shall be made by (A) telephone or (B) a Notice of Interest
Rate Election; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Notice of Interest Rate Election not
later than 1:00 P.M. (New York City time) on the third Euro-Dollar Business Day
before the conversion or continuation selected in such notice is to be
effective. A Notice of Interest Rate Election may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Base Rate Loans
or Euro-Dollar Loans with respect to which the last day of the Interest Period
is the same day; provided that the portion to which such Notice applies, and the
remaining portion to which it does not apply, are each at least $5,000,000
(unless such portion is comprised of Base Rate Loans).

(b) Each Notice of Interest Rate Election shall specify:

(i) the Loans (or portion thereof) to which such notice applies (which Loans
shall be Base Rate Loans or Euro-Dollar Loans with respect to which the last day
of the Interest Period is the same day);

 

22



--------------------------------------------------------------------------------

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of
Section 2.07(a) above;

(iii) if the applicable Loans are to be converted, the new type of Loans and, if
the Loans resulting from such conversion are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.07(a) above, the Administrative Agent shall
notify each Lender of the contents thereof and such notice shall not thereafter
be revocable by the Borrower.

(d) The Borrower shall not be entitled to elect to convert any Loans to, or
continue any Loans for an additional Interest Period as, Euro-Dollar Loans if
(i) the aggregate principal amount of any Euro-Dollar Loans created or continued
as a result of such election would be less than $5,000,000 or (ii) a Default
shall have occurred and be continuing when the Borrower delivers notice of such
election to the Administrative Agent.

(e) If any Loan is converted to a different type of Loan, the Borrower shall
pay, on the date of such conversion, the interest accrued to such date on the
principal amount being converted.

(f) If the Borrower fails to specify a type of Loan in a Notice of Borrowing or
Notice of Interest Election or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Euro-Dollar Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Euro-Dollar Loans in
any such Notice of Borrowing or Notice of Interest Election, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

Section 2.08. Fees (a) Each Borrower shall pay to the Administrative Agent, for
the account of the Lenders ratably in proportion to their Credit Exposures, a
facility fee calculated for each day at the Facility Fee Rate for such day
(determined in accordance with the Pricing Schedule) on such Borrower’s

 

23



--------------------------------------------------------------------------------

allocated share of the aggregate amount of the Credit Exposures on such day. For
this purpose, and solely for this purpose, there shall be allocated to each
Borrower a portion of the aggregate Credit Exposures equal to the sum of (i) the
aggregate outstanding principal amount of all Loans to, and Letter of Credit
Liabilities for the account of, such Borrower at such date and (ii) such
Borrower’s Availability Share of the excess, if any, at such date of the
aggregate amount of the Commitments over the Total Outstanding Amount. Such
facility fee shall accrue for each day from and including the Effective Date to
but excluding the day on which the Credit Exposures are reduced to zero.

(b) The Borrower shall pay (i) to the Administrative Agent for the account of
the Lenders ratably a letter of credit fee accruing daily on the aggregate
undrawn amount of all outstanding Letters of Credit at a rate per annum equal to
the Euro-Dollar Margin for such day and (ii) to each Issuing Lender for its own
account, a letter of credit fronting fee accruing daily on the aggregate amount
then available for drawing under all Letters of Credit issued by such Issuing
Lender at such rate as may be mutually agreed between the Borrower and such
Issuing Lender from time to time. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.04.

(c) Fees accrued for the account of the Lenders under this Section shall be
payable quarterly in arrears on each Quarterly Payment Date and on the day on
which the Commitments terminate in their entirety (and, if later, on the day on
which the Credit Exposures are reduced to zero). Any overdue fees accrued for
the account of the Lenders under this Section shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the Base Rate Margin plus the Base Rate for such day.

Section 2.09. Termination or Reduction of Commitments. (a) The Borrowers may,
upon at least three Domestic Business Days’ irrevocable notice to the
Administrative Agent, (i) terminate the Commitments at any time, if no Loans or
Letter of Credit Liabilities are outstanding at such time, or (ii) ratably
reduce from time to time by an aggregate amount of $5,000,000 or a larger
multiple of $1,000,000, the aggregate amount of the Commitments in excess of the
Total Outstanding Amount. Promptly after receiving a notice pursuant to this
subsection, the Administrative Agent shall notify each Lender of the contents
thereof.

(b) Unless previously terminated, each Lender’s Commitment shall terminate on
the Termination Date applicable to such Lender.

Section 2.10. Optional Prepayments. (a) The Borrower may (i) upon same day
notice to the Administrative Agent given not later than 11:00 A.M. (New York
City time), prepay any Base Rate Loans or (ii) upon at least three Euro-Dollar
Business Days’ notice to the Administrative Agent, prepay any Euro-

 

24



--------------------------------------------------------------------------------

Dollar Loans, in each case without premium or penalty, in whole at any time, or
from time to time in part in amounts aggregating $5,000,000 or any larger
multiple of $1,000,000, by paying the principal amount to be prepaid together
with interest accrued thereon to the date of prepayment. Each such optional
prepayment shall be applied to prepay the Loans of the several Lenders ratably
in proportion to the Lenders’ Credit Exposures.

(b) [Reserved.]

(c) Promptly after receiving a notice of prepayment pursuant to this Section,
the Administrative Agent shall notify each Lender of the contents thereof and of
such Lender’s ratable share (if any) of such prepayment, and such notice shall
not thereafter be revocable by the Borrower.

Section 2.11. General Provisions as to Payments. (a) The Borrower shall make
each payment of principal of, and interest on, the Loans and of fees hereunder,
without defense, setoff or counterclaim, not later than 12:00 Noon (New York
City time) on the date when due, in Federal or other funds immediately available
in New York City, to the Administrative Agent at its address specified in or
pursuant to Section 9.01. The Administrative Agent will promptly distribute to
each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders. Whenever any payment of
principal of, or interest on, the Base Rate Loans or any payment of fees shall
be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day. Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.

(b) Unless the Borrower notifies the Administrative Agent before the date on
which any payment is due to the Lenders hereunder that the Borrower will not
make such payment in full, the Administrative Agent may assume that the Borrower
has made such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance on such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.

 

25



--------------------------------------------------------------------------------

Section 2.12. Funding Losses. If (i) the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is converted to a
Base Rate Loan (whether such payment or conversion is pursuant to Article 2, 6
or 8 or otherwise) on any day other than the last day of an Interest Period
applicable thereto, or the last day of an applicable period fixed pursuant to
Section 2.06(c), (ii) the Borrower fails to borrow, prepay, convert or continue
any Euro-Dollar Loan after notice has been given to any Lender in accordance
with Section 2.04(a), 2.07(c) or 2.10(c) or (iii) a Lender assigns its interest
in any Euro-Dollar Loan other than on the last date of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or 8.06, the Borrower shall reimburse each Lender within 15 days
after demand for any resulting loss or expense incurred by it (or by an existing
or prospective Participant in the related Loan), including (without limitation)
any loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after such payment or
conversion or failure to borrow, prepay, convert or continue; provided that such
Lender shall have delivered to the Borrower a certificate as to the amount of
such loss or expense, which certificate shall be conclusive in the absence of
manifest error.

Section 2.13. Computation of Interest and Fees. Interest based on the Base Rate
hereunder (including computations of the Base Rate determined by reference to
the Euro-Dollar Rate) shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

Section 2.14. Notes; Evidence of Debt. (a) Each Borrower hereby agrees that,
upon the request of any Lender at any time, such Lender’s Loans shall be
evidenced by a promissory note or notes of such Borrower (each a “Note”),
substantially in the form of Exhibit A hereto, payable to such Lender (or its
registered assigns) and representing the obligation of such Borrower to pay the
unpaid principal amount of the Loans made to such Borrower by such Lender, with
interest as provided herein on the unpaid principal amount from time to time
outstanding.

(b) Each Lender shall record the date, amount and type of each Loan made by it
and the date and amount of each payment of principal made by the Borrower with
respect thereto, and may, if such Lender so elects in connection with any
transfer or enforcement of its Note, endorse on the schedule forming a part
thereof appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding; provided that a Lender’s failure to make (or
any error in making) any such recordation or endorsement shall not affect the
Borrower’s obligations hereunder or under the Notes. Each Lender is hereby
irrevocably authorized by the Borrower so to endorse its Note and to

 

26



--------------------------------------------------------------------------------

attach to and make a part of its Note a continuation of any such schedule as and
when required.

(c) The Loan made by each Lender, whether or not evidenced by a Note, shall be
evidenced by one or more accounts or records maintained by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent shall be conclusive absent manifest error of the amount
of the Loans made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of any Borrower hereunder to pay any
amount owing hereunder.

Section 2.15. Regulation D Compensation. If and so long as a reserve requirement
of the type described in the definition of “Euro-Dollar Reserve Percentage” is
prescribed by the Board of Governors of the Federal Reserve System (or any
successor), each Lender subject to such requirement may require the Borrower to
pay, contemporaneously with each payment of interest on each of such Lender’s
Euro-Dollar Loans, additional interest on such Euro-Dollar Loan at a rate per
annum determined by such Lender up to but not exceeding the excess of
(i) (A) the applicable London Interbank Offered Rate divided by (B) one minus
the Euro-Dollar Reserve Percentage over (ii) the applicable London Interbank
Offered Rate. Any Lender wishing to require payment of such additional interest
(x) shall so notify the Borrower and the Administrative Agent, in which case
such additional interest on the Euro-Dollar Loans of such Lender to such
Borrower shall be payable to such Lender at the place indicated in such notice
with respect to each Interest Period commencing at least three Euro-Dollar
Business Days after such Lender gives such notice and (y) shall notify the
Borrower at least five Euro-Dollar Business Days before each date on which
interest is payable on the Euro-Dollar Loans of the amount then due it under
this Section.

Section 2.16. Change of Control. If a Change of Control shall occur with respect
to any Borrower, (i) such Borrower will, promptly after the occurrence thereof,
give each Lender notice thereof and shall describe in reasonable detail the
facts and circumstances giving rise thereto and (ii) each Lender may, by three
Domestic Business Days’ notice to such Borrower and the Administrative Agent
given not later than 60 days after such notice of Change of Control is received,
terminate its Commitment as to such Borrower, which shall thereupon be
terminated, and declare the Loans to such Borrower held by it (together with
accrued interest thereon) and any other amounts payable hereunder for its
account to be, and such Loans and such other amounts shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by such Borrower and (iii) such
Borrower shall Cash Collateralize the Letter of Credit Liabilities of such
Lender in respect of Letters of Credit issued for the account of such Borrower.

 

27



--------------------------------------------------------------------------------

Section 2.17. Increased Commitments; Additional Lenders.

(a) From time to time the Borrowers may, upon at least five Domestic Business
Days’ notice to the Administrative Agent (which shall promptly provide a copy of
such notice to the Lenders), increase the aggregate amount of the Commitments by
an amount not less than $25,000,000 (the amount of any such increase, the
“Increased Commitments”).

(b) To effect such an increase, the Borrowers may designate one or more Eligible
Assignees which at the time agree to (i) in the case of any such Person that is
an existing Lender, increase its Commitment and (ii) in the case of any other
such Person, become a party to this Agreement with a Commitment of not less than
$5,000,000.

(c) Any increase in the Commitments pursuant to this Section 2.17 shall be
subject to satisfaction of the following conditions:

(i) before and after giving effect to such increase, all representations and
warranties contained in Article 4 shall be true;

(ii) at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase; and

(iii) after giving effect to such increase, the aggregate amount of all
increases in Commitments made pursuant to this Section 2.17 shall not exceed
$500,000,000.

(d) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Borrowers, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, (ii) such evidence of appropriate corporate authorization on
the part of the Borrowers with respect to the Increased Commitments and such
opinions of counsel for the Borrowers with respect to the Increased Commitments
as the Administrative Agent may reasonably request and (iii) a certificate of
the Borrowers stating that the conditions set forth in subsection (c) above have
been satisfied.

(e) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.17, (i) the respective Letter of Credit Liabilities of the
Lenders shall be redetermined as of the effective date of such increase and
(ii) within five Domestic Business Days, in the case of Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto,

 

28



--------------------------------------------------------------------------------

in the case of Euro-Dollar Loans then outstanding, the Borrowers shall prepay or
repay such Loans in their entirety and, to the extent the Borrowers elect to do
so and subject to the conditions specified in Article 3, the Borrowers shall
reborrow Loans from the Lenders in proportion to their respective Commitments
after giving effect to such increase, until such time as all outstanding Loans
are held by the Lenders in such proportion.

(f) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 shall result in an increase to the Maximum Availability of each
Borrower such that the ratio of (x) the Maximum Availability of each Borrower to
the Commitments prior to the Increased Commitments is consistent with the ratio
of (y) the Maximum Availability of each Borrower to the Commitments after the
Increased Commitments.

Section 2.18. Letters of Credit.

(a) Commitment to Issue Letters of Credit.

(i) Subject to the terms and conditions hereof, each Issuing Lender agrees
(1) to issue Letters of Credit from time to time on a Domestic Business Day not
less than 30 days prior to the Termination Date upon the request of each
Borrower and to amend Letters of Credit previously issued by it in accordance
with subsection (b) of this Section 2.18 and (2) to honor drawings under the
Letters of Credit; provided that, immediately after each Letter of Credit is
issued, (i) the Total Outstanding Amount shall not exceed the aggregate amount
of the Commitments, (ii) the aggregate amount of Letter of Credit Liabilities of
all Lenders shall not exceed $1,200,000,000, (iii) the aggregate amount of
Letter of Credit Liabilities in respect of Letters of Credit issued by any
Issuing Lender shall not exceed $100,000,000 without the consent of such Issuing
Lender and (iv) the aggregate outstanding principal amount of Loans to any
Borrower plus the aggregate amount of Letter of Credit Liabilities for the
account of such Borrower shall not exceed the Maximum Availability of such
Borrower; provided further that Barclays Bank PLC shall only be required to
issue standby Letters of Credit. Upon the date of issuance by an Issuing Lender
of a Letter of Credit, the Issuing Lender shall be deemed, without further
action by any party hereto, to have sold to each Lender, and each Lender shall
be deemed, without further action by any party hereto, to have purchased from
the Issuing Lender, a participation in such Letter of Credit and the related
Letter of Credit Liabilities in the proportion its respective Commitment bears
to the aggregate Commitments. Letters of Credit outstanding under the Existing
Revolving Credit Agreement on the Effective Date shall be deemed to be issued on
such date under this Agreement.

(ii) The Issuing Lender shall not issue any Letter of Credit, if:

 

29



--------------------------------------------------------------------------------

(A) subject to Section 2.18(b), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension of such Letter of Credit, unless the Required Lenders have approved
such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Termination Date, unless all the Lenders have approved such
expiry date.

(iii) The Issuing Lender shall not be under any obligation to issue any Letter
of Credit if:

(A) any order, judgment or decree of any governmental authority shall by its
terms purport to enjoin or restrain the Issuing Lender from issuing the Letter
of Credit, or any law applicable to the Issuing Lender or any request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Lender with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date;

(B) the issuance of the Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally;

(C) the Letter of Credit is to be denominated in a currency other than U.S.
dollars; or

(D) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrower or
such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.20(c)(i)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other Letter of Credit Liabilities as to
which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

(iv) The Issuing Lender shall not amend any Letter of Credit if the Issuing
Lender would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

30



--------------------------------------------------------------------------------

(v) The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Lender shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Sections 7.03, 7.04, 7.05 and 7.07 with respect to any
acts taken or omissions suffered by the Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in such Sections included the Issuing Lender with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the Issuing Lender.

(b) Method for Issuance; Terms; Extensions.

(i) The Borrower shall give the Issuing Lender notice signed by a Responsible
Officer of the Borrower (with a copy to the Administrative Agent) at least three
Domestic Business Days (or such shorter notice as may be acceptable to the
Issuing Lender in its discretion) prior to the requested issuance of a Letter of
Credit (or, in the case of renewal or extension of a Letter of Credit, other
than an Auto-Extension Letter of Credit, prior to the Issuing Lender’s deadline
for such notice) specifying the date such Letter of Credit is to be issued, and
describing the terms of such Letter of Credit and the nature of the transactions
to be supported thereby (such notice, including any such notice given in
connection with the extension of a Letter of Credit, a “Notice of Issuance”).
Upon receipt of a Notice of Issuance, the Issuing Lender shall promptly confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Notice of Issuance from the
Borrower and, if not, the Issuing Lender will provide the Administrative Agent
with a copy thereof, and the Administrative Agent shall promptly notify each
Lender of the contents thereof and of the amount of such Lender’s participation
in such Letter of Credit.

(ii) The obligation of the Issuing Lender to issue each Letter of Credit shall,
in addition to the conditions precedent set forth in Section 3.02, be subject to
the conditions precedent that such Letter of Credit shall be in such form and
contain such terms as shall be reasonably satisfactory to the Issuing Lender and
that the Borrower shall have executed and delivered such other customary
instruments and agreements relating to such Letter of Credit as the Issuing
Lender shall have reasonably requested. The Borrower shall also pay to the
Issuing Lender for its own account issuance, drawing, amendment, settlement and
extension charges, if any, in the amounts and at the times as agreed between the
Borrower and the Issuing Lender.

 

31



--------------------------------------------------------------------------------

(iii) The extension or renewal of any Letter of Credit shall be deemed to be an
issuance of such Letter of Credit, and if the Borrower so requests in any
applicable Notice of Issuance, the Issuing Lender may, in its sole discretion,
agree to issue a Letter of Credit containing a provision pursuant to which it is
deemed to be extended unless notice of termination is given by the Issuing
Lender (each, an “Auto-Extension Letter of Credit”); provided that the Issuing
Lender shall timely give such notice of termination unless the conditions to
issuance of a Letter of Credit have theretofore been met with respect to such
extension; provided further, any such Auto-Extension Letter of Credit must
permit the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit or, in the case of any renewal or extension thereof, the date of such
renewal or extension) by giving prior notice to the beneficiary thereof not
later than a day in each such twelve-month period. The Borrower shall not be
required to give the Issuing Lender a Notice of Issuance for any such extension.
Notwithstanding the foregoing, in no event will a Letter of Credit expire
(including pursuant to a renewal or extension thereof) on a date later than the
Letter of Credit Termination Date, unless all the Lenders have approved such
expiry date.

(c) Payments; Reimbursement Obligations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each other Lender as to the amount to be paid as a result of such
demand or drawing and the date such payment is to be made by the Issuing Lender
(the “Payment Date”). The Borrower shall be irrevocably and unconditionally
obligated to reimburse the Issuing Lender, through the Administrative Agent, for
any amounts paid by the Issuing Lender upon any drawing under any Letter of
Credit, without presentment, demand, protest or other formalities of any kind.
Such reimbursement shall be due on the Payment Date; provided that no such
payment shall be due from the Borrower any earlier than the date of receipt by
it of notice of its obligation to make such payment (or, if such notice is
received by the Borrower after 10:00 A.M. (New York City time) on any date, on
the next succeeding Domestic Business Day); and provided further that if and to
the extent any such reimbursement is not made by the Borrower in accordance with
this clause (i) or clause (ii) below on the Payment Date, then (irrespective of
when notice thereof is received by the Borrower), such reimbursement obligation
shall bear interest, payable on demand, for each day from and including the
Payment Date to but not including the date such reimbursement obligation is paid
in full at a rate per annum equal to the rate applicable to Base Rate Loans for
such day.

 

32



--------------------------------------------------------------------------------

(ii) If the Commitments remain in effect on the Payment Date, all such amounts
paid by the Issuing Lender and remaining unpaid by the Borrower after the date
and time required by Section 2.18(c)(i) (a “Reimbursement Obligation”) shall, if
and to the extent that the amount of such Reimbursement Obligation would be
permitted as a Borrowing of Loans pursuant to Section 3.02, and unless the
Borrower otherwise instructs the Administrative Agent by not less than one
Domestic Business Day’s prior notice, convert automatically to Base Rate Loans
on the date such Reimbursement Obligation arises. The Administrative Agent
shall, on behalf of the Borrower (which hereby irrevocably directs the
Administrative Agent so to act on its behalf), give notice no later than 12:00
Noon (New York City time) on such date requesting each Lender to make, and each
Lender hereby agrees to make, a Base Rate Loan, in an amount equal to such
Lender’s Percentage of the Reimbursement Obligation with respect to which such
notice relates. Each Lender shall make such Loan available to the Administrative
Agent (and the Administrative Agent may apply Cash Collateral provided for this
purpose) at its address referred to in Section 9.01 in immediately available
funds, not later than 2:00 P.M. (New York City time), on the date specified in
such notice. The Administrative Agent shall pay the proceeds of such Loans to
the Issuing Lender, which shall immediately apply such proceeds to repay the
Reimbursement Obligation.

(iii) To the extent the Reimbursement Obligation is not refunded by a Lender
pursuant to clause (ii) above, such Lender will pay to the Administrative Agent,
for the account of the Issuing Lender, immediately upon the Issuing Lender’s
demand at any time during the period commencing after such Reimbursement
Obligation arises until reimbursement therefor in full by the Borrower, an
amount equal to such Lender’s Percentage of such Reimbursement Obligation,
together with interest on such amount for each day from the date of the Issuing
Lender’s demand for such payment (or, if such demand is made after 1:00 P.M.
(New York City time) on such date, from the next succeeding Domestic Business
Day) to the date of payment by such Lender of such amount at a rate of interest
per annum equal to the Federal Funds Rate for the first three Domestic Business
Days after the date of such demand and thereafter at a rate per annum equal to
the Base Rate for each additional day, plus any administrative, processing or
similar fees customarily charged by the Issuing Lender in connection with the
foregoing. A certificate of the Issuing Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) If the Administrative Agent receives for the account of the Issuing Lender
any payment in respect of the related Reimbursement Obligation or interest
thereon (whether directly from the Borrower or

 

33



--------------------------------------------------------------------------------

otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will pay to each Lender ratably
all amounts received from the Borrower for application in payment of its
Reimbursement Obligations in respect of any Letter of Credit, but only to the
extent such Lender has made payment to the Issuing Lender in respect of such
Letter of Credit pursuant hereto; provided that in the event such payment
received by the Issuing Lender is required to be returned (including pursuant to
any settlement entered into by the Issuing Lender in its discretion), such
Lender will return to the Administrative Agent any portion thereof previously
distributed to it by the Administrative Agent, plus interest thereon from the
date of such demand (or, if such demand is made after 1:00 P.M. (New York City
time) on such date, from the next succeeding Domestic Business Day) to the date
such amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of any and all Reimbursement
Obligations under this Agreement and the termination of this Agreement.

(d) Obligations Absolute. The obligations of the Borrower and each Lender under
subsection (c) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto, provided by any party affected thereby;

(iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iv) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Lender (including the
Issuing Lender) or any other Person, whether in connection with this Agreement
or the Letter of Credit or any document related hereto or thereto or any
unrelated transaction;

(v) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect

 

34



--------------------------------------------------------------------------------

or any statement therein being untrue or inaccurate in any respect whatsoever;

(vi) any payment under a Letter of Credit against presentation to the Issuing
Lender of documents that do not comply with the terms of such Letter of Credit;

(vii) any termination of the Commitments prior to, on or after the Payment Date
for any Letter of Credit, whether at the scheduled termination thereof, by
operation of Section 6.01 or otherwise;

(viii) honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(ix) any payment made by the Issuing Lender in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit, if presentation
after such date is authorized by the ISP or the UCP, as applicable; or

(x) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (x), constitute a legal or equitable discharge of or defense to,
the Borrower’s or the Lender’s obligations hereunder;

provided, that this Section 2.18(d) shall not limit the rights of the Borrower
under Section 2.18(e)(ii).

(e) Indemnification; Expenses.

(i) The Borrower hereby indemnifies and holds harmless each Lender (including
each Issuing Lender) and the Administrative Agent from and against any and all
claims, damages, losses, liabilities, costs or expenses which it may reasonably
incur in connection with a Letter of Credit issued pursuant to this
Section 2.18; provided that the Borrower shall not be required to indemnify any
Lender, or the Administrative Agent, for any claims, damages, losses,
liabilities, costs or expenses, to the extent found by a court of competent
jurisdiction to have been caused by the gross negligence or willful misconduct
of such Person.

(ii) None of the Lenders (including, subject to subsection (g) below, an Issuing
Lender) nor the Administrative Agent nor any of their officers or directors or
employees or agents shall be liable or responsible,

 

35



--------------------------------------------------------------------------------

by reason of or in connection with the execution and delivery or transfer of or
payment or failure to pay under any Letter of Credit, including without
limitation any of the circumstances enumerated in subsection (d) above; provided
that, notwithstanding Section 2.18(d), the Borrower shall have a claim for
direct (but not consequential) damage suffered by it, to the extent finally
determined by a court of competent jurisdiction to have been caused by (x) the
Issuing Lender’s gross negligence or willful misconduct in determining whether
documents presented under any Letter of Credit complied with the terms of such
Letter of Credit or (y) the Issuing Lender’s failure to pay under any Letter of
Credit after the presentation to it of documents strictly complying with the
terms and conditions of the Letter of Credit. The parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Lender may, in its
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(iii) Nothing in this subsection (e) is intended to limit the obligations of the
Borrower under any other provision of this Agreement. To the extent the Borrower
does not indemnify an Issuing Lender as required by this subsection, the Lenders
agree to do so ratably in accordance with their Commitments.

(f) Stop Issuance Notice. If the Required Lenders reasonably determine at any
time that the conditions set forth in Section 3.02 would not be satisfied in
respect of a Borrowing at such time, then the Required Lenders may request that
the Administrative Agent issue a “Stop Issuance Notice”, and the Administrative
Agent shall issue such notice to each Issuing Lender. Such Stop Issuance Notice
shall be withdrawn upon a determination by the Required Lenders that the
circumstances giving rise thereto no longer exist. No Letter of Credit shall be
issued while a Stop Issuance Notice is in effect. The Required Lenders may
request issuance of a Stop Issuance Notice only if there is a reasonable basis
therefor, and shall consider reasonably and in good faith a request from the
Borrower for withdrawal of the same on the basis that the conditions in
Section 3.02 are satisfied, provided that the Administrative Agent and the
Issuing Lenders may and shall conclusively rely upon any Stop Issuance Notice
while it remains in effect.

(g) If the terms and conditions of any Issuer Documents are not consistent with
the terms and conditions of this Agreement, the terms and conditions of this
Agreement shall control, provided that, to the extent the Issuing Lender so
agrees in such other documentation, its liabilities and responsibilities in
connection with a Letter of Credit may be governed thereby rather than by

 

36



--------------------------------------------------------------------------------

subsection (e)(ii), but such agreement by the Issuing Lender may not directly or
indirectly alter the rights and obligations of any other Lender under this
Agreement.

(h) Each Borrower shall, not later than the ninetieth day prior to the
Termination Date (or if such day is not a Domestic Business Day, the next
preceding Domestic Business Day) Cash Collateralize the aggregate amount
available for drawing under all of its respective Long-Dated Letters of Credit,
if any; provided, however, that such payment shall not be required if and to the
extent the Administrative Agent is holding funds as collateral pursuant to
Section 6.03 with respect to such Long-Dated Letters of Credit. Following the
subsequent expiration, or surrender to the Issuing Lender, of any of a
Borrower’s Long-Dated Letters of Credit, so long as no Event of Default then
exists with respect to such Borrower, the Administrative Agent shall promptly
return to such Borrower any funds the Administrative Agent is holding pursuant
to this Section 2.18(h) for such Long-Dated Letter of Credit.

(i) Role of Issuing Lender. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the Issuing Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing
Lender, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Lender shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.

(j) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Lender and the Borrower when a Letter of Credit
is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the Issuing Lender shall not be
responsible to the Borrower for, and the Issuing Lender’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the
Issuing Lender required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the law or any order of a jurisdiction where the Issuing Lender or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of

 

37



--------------------------------------------------------------------------------

International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

Section 2.19. Extension Option. (a) At any time on and after the first
anniversary of the Effective Date through the date that is 45 days prior to the
Termination Date in effect on the date hereof, the Borrowers may request an
extension of the Termination Date for a period of one year from the Termination
Date then in effect by providing written notice to that effect to the
Administrative Agent not less than 30 days nor more than 90 days prior to the
date on which such extension is to take effect (each such request, an “Extension
Request”), whereupon the Administrative Agent shall promptly notify each of the
Lenders of such Extension Request; provided that, (i) in no event shall more
than two Extension Requests be made and (ii) any second Extension Request shall
not be made earlier than at least 12 months after the date of the first
Extension Request. Each Lender will use its best efforts to respond to any such
request, whether affirmatively or negatively, as it may elect in its sole and
absolute discretion, within 30 days of any such notice to the Administrative
Agent. If any Lender shall not have responded affirmatively within any such
30-day period, such Lender shall be deemed to have rejected the Borrowers’
proposal to extend its Commitment and only the Commitments of those Lenders
which have responded affirmatively shall be extended.

(b) Any extension of the Commitments pursuant to this Section 2.19 shall be
subject to satisfaction of the following conditions:

(i) before and after giving effect to such extension, all representations and
warranties contained in Article 4 shall be true;

(ii) at the time of such extension, no Default shall have occurred and be
continuing or would result from such extension; and

(iii) receipt by the Administrative Agent of counterparts of an Extension
Agreement in substantially the form of Exhibit K hereto (the “Extension
Agreement”) duly completed and signed by the Borrowers, the Administrative Agent
and all of the Lenders which have responded affirmatively, which Lenders shall
have more than 50% of the aggregate amount of the Commitments.

(c) If any Lender rejects, or is deemed to have rejected, the Borrowers’
proposal to extend its Commitment, (A) such Lender’s Commitment (and, if such
Lender is an Issuing Lender, its obligation to issue Letters of Credit) shall
terminate on the Termination Date then in effect with respect to such Lender,
(B) the Borrowers shall pay to such Lender on such Termination Date any amounts
due and payable to such Lender on such date and (C) the Borrowers may, if they
so elect, designate one or more Eligible Assignees which at the time agree to
(i) in the case of any such Person that is an existing Lender, increase its
Commitment

 

38



--------------------------------------------------------------------------------

and (ii) in the case of any other such Person, become a party to this Agreement
with a Commitment of not less than $5,000,000, provided that any such
designation or agreement may not increase the aggregate amount of the
Commitments. Upon execution and delivery by the Borrowers and such Lender or
Additional Lender of an instrument of assumption in form and amount satisfactory
to the Administrative Agent and execution and delivery of the Extension
Agreement pursuant to Section 2.19(a), such existing Lender shall have a
Commitment as therein set forth or such other Person shall become a Lender with
a Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder. On the date of termination of any Lender’s
Commitment as contemplated by this subsection (c), the respective participations
of the other Lenders in all outstanding Letters of Credit shall be redetermined
on the basis of their respective Commitments after giving effect to such
termination, and the participation therein of the Lender whose Commitment is
terminated shall terminate; provided that the Borrowers shall, if and to the
extent necessary to permit such redetermination of participations in Letters of
Credit within the limits of the Commitments which are not terminated, prepay on
such date a portion of the outstanding Loans and/or secure cancellation of
outstanding Letters of Credit or, to the extent that such redetermination cannot
be effected within the limits of the Commitments even after all outstanding
Loans have been prepaid, Cash Collateralize the Letter of Credit Liabilities to
the extent of the excess, and such redetermination and termination of
participations in outstanding Letters of Credit shall be conditioned upon their
having done so.

(d) The Administrative Agent shall promptly notify the Lenders of the
effectiveness of each extension of the Commitments pursuant to this
Section 2.19.

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.08(a);

(b) the Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.05); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender or each Lender affected
thereby;

(c) if any Letter of Credit Liabilities exists at the time such Lender becomes a
Defaulting Lender then:

 

39



--------------------------------------------------------------------------------

(i) so long as no Default has occurred and is continuing, the Letter of Credit
Liabilities of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Percentages but only
to the extent that the sum of each such Non-Defaulting Lender’s Loans plus such
Non-Defaulting Lender’s Letter of Credit Liabilities (after giving effect to
such reallocation) would not exceed the total of such Non-Defaulting Lender’s
Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within one Business Day following
notice by the Administrative Agent Cash Collateralize for the benefit of the
Issuing Lender only such Borrower’s obligations corresponding to such Defaulting
Lender’s Letter of Credit Liabilities (after giving effect to any partial
reallocation pursuant to clause (i) above and only to the extent such Defaulting
Lender’s Letter of Credit Liabilities have not been Cash Collateralized pursuant
to Section 2.20(e)) for so long as such Letter of Credit Liabilities are
outstanding;

(iii) if a Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Letter of Credit Liabilities pursuant to clause (ii) above, such Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.08(b) with respect to such Defaulting Lender’s Letter of Credit
Liabilities during the period such Defaulting Lender’s Letter of Credit
Liabilities are Cash Collateralized;

(iv) To the extent such Defaulting Lender’s Letter of Credit Liabilities are
reallocated to the Non-Defaulting Lenders pursuant to clause (i) above, the fees
payable to the Non-Defaulting Lenders pursuant to Section 2.08(a) and 2.08(b)
shall be adjusted in accordance with such Non-Defaulting Lenders’ Percentages;
and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit
Liabilities is neither reallocated nor Cash Collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of any
Issuing Lender or any other Lender hereunder, all facility fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such Letter
of Credit Liabilities) and letter of credit fees payable under Section 2.08(b)
with respect to such Defaulting Lender’s Letter of Credit Liabilities shall be
payable to the Issuing Lenders until and to the extent that such Letter of
Credit Liabilities is reallocated and/or Cash Collateralized; and

(vi) so long as such Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s

 

40



--------------------------------------------------------------------------------

then outstanding Letter of Credit Liabilities will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or Cash Collateralized in
accordance with Section 2.20(c)(ii), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.20(c)(i) (and such Defaulting
Lender shall not participate therein).

(d) In the event that the Administrative Agent, the Borrower and each Issuing
Lender agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Letter of Credit
Liabilities of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Percentage.

(e) Any payment of principal, interest, or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article 6 or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 9.04 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Lender
hereunder; third, to Cash Collateralize the Issuing Lenders’ Letter of Credit
Liabilities with respect to such Defaulting Lender in accordance with
Section 2.20(c); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Lenders’ future Letter of Credit Liabilities
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.20(c); sixth, to the
payment of any amounts owing to the Lenders or the Issuing Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
any Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit

 

41



--------------------------------------------------------------------------------

Liabilities in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 3.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Liabilities owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Liabilities owed to, such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.20(e) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

ARTICLE 3

CONDITIONS

Section 3.01. Effectiveness. The Commitments shall become effective on the date
the Administrative Agent shall have received:

(a) counterparts hereof signed by each of the parties hereto (or, in the case of
any party as to which an executed counterpart shall not have been received, the
Administrative Agent shall have received in form satisfactory to it written
confirmation (including by electronic means) from such party of execution of a
counterpart hereof by such party);

(b) the opinions of the General Counsel or Vice President – Legal Services of
each Borrower substantially in the form of Exhibits E, F and G hereto, dated the
Effective Date and covering such additional matters relating to the transactions
contemplated hereby as the Required Lenders may reasonably request;

(c) evidence satisfactory to it that all filings, consents and approvals, if
any, required to be made with, or obtained from, any governmental authority in
connection with the transactions contemplated hereby shall have been made or
obtained and shall be, in each case, in full force and effect on and as of the
Effective Date;

(d) all documents the Administrative Agent may reasonably request relating to
the existence of the Borrowers, the corporate authority for and the validity of
this Agreement and the Notes, and any other matters relevant hereto, all in form
and substance satisfactory to the Administrative Agent;

(e) evidence satisfactory to it of the payment of all principal of and interest
on any loans outstanding under, and of all other amounts payable under the
Existing Revolving Credit Agreement;

 

42



--------------------------------------------------------------------------------

(f) at least five (5) business days prior to the Effective Date, all
documentation and other information about the Borrowers and their Affiliates as
shall have been reasonably requested in writing at least ten (10) business days
prior to the Effective Date by the Administrative Agent that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act; and

(g) all fees and expenses required to be paid on or before the Effective Date
(in the case of expenses, for which the Borrowers have been billed at least two
(2) business days prior to the Effective Date), including the reasonable and
documented fees and expenses of counsel for the Administrative Agent and the
Joint Lead Arrangers;

provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
December 30, 2016. The Administrative Agent shall promptly notify the Borrowers
and the Lenders of the Effective Date, and such notice shall be conclusive and
binding on all parties hereto.

The Lenders that are parties to the Existing Revolving Credit Agreement
comprising the “Required Lenders” as defined in the Existing Revolving Credit
Agreement, and the Borrowers agree to eliminate the requirement under
Section 2.09 of the Existing Revolving Credit Agreement that notice of optional
termination of the commitments thereunder be given three Domestic Business Days
in advance, and further agree that the commitments under the Existing Revolving
Credit Agreement shall terminate in their entirety simultaneously with and
subject to the effectiveness of the Commitments and that the accrued facility
fees thereunder to but excluding the date of such effectiveness shall be payable
on the date of such effectiveness.

Section 3.02. Borrowings and Issuances of Letters of Credit. The obligation of
any Lender to make a Loan on the occasion of any Borrowing, and the obligation
of an Issuing Lender to issue (or renew or extend the term of) any Letter of
Credit, is subject to the satisfaction of the following conditions:

(a) receipt by the Administrative Agent of a (i) Notice of Borrowing as required
by Section 2.02 or (ii) a Notice of Issuance as required by Section 2.18(b);

(b) the fact that, immediately after such Borrowing or issuance (or renewal or
extension), (i) the Total Outstanding Amount will not exceed the aggregate
amount of the Commitments, and (ii) the aggregate outstanding principal amount
of the Loans made to each Borrower plus the aggregate amount of Letter of Credit
Liabilities for the account of such Borrower will not exceed such Borrower’s
Maximum Availability;

 

43



--------------------------------------------------------------------------------

(c) the fact that, immediately before and after such Borrowing or issuance (or
renewal or extension), no Default with respect to the Borrower shall have
occurred and be continuing;

(d) the fact that the representations and warranties of the Borrower contained
in this Agreement (except, in the case of any such Borrowing or issuance
subsequent to the Effective Date, those contained in Sections 4.04(c), 4.05(a)
and 4.11) shall be true on and as of the date of such Borrowing or issuance (or
renewal or extension); and

(e) the fact that immediately after any such Borrowing by ConEd or O&R, the
aggregate outstanding principal amount of the Loans made to ConEd or O&R, as the
case may be, under this Agreement, which aggregated with any other financing
covered by the same authorization, will not exceed the applicable amounts
authorized, as of such date, by the PSC or the FERC to be borrowed by such
Borrower.

Each Borrowing or issuance of any Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
as to the facts specified in the foregoing clauses 3.02(b), 3.02(c), 3.02(d) and
3.02(e).

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants on the Effective Date that:

Section 4.01. Corporate Existence and Power. Such Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all material
governmental licenses, consents, authorizations and approvals required to carry
on its business as now conducted.

Section 4.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by such Borrower of this Agreement and its
Notes are within such Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official (except in the case of ConEd and
O&R (i) the approval of the PSC for borrowings with a maturity of more than one
year, which at the date of this Agreement has been obtained for borrowings prior
to December 31, 2019 under one or more revolving credit agreements in amounts at
any time outstanding of up to $2.25 billion for ConEd and for borrowings prior
to December 31, 2017 under one or more revolving credit agreements in amounts at
any time outstanding of up to $200 million for O&R; (ii) the authorization by
the FERC of short-term borrowings,

 

44



--------------------------------------------------------------------------------

which at the date of this Agreement has been obtained for borrowings prior to
December 1, 2018 in amounts at any time outstanding of up to $2.25 billion for
ConEd and for borrowings prior to July 31, 2018 in amounts at any time
outstanding of up to $250 million for O&R; and (iii) the filing of such reports
with the PSC and the FERC as may be required under law) and do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of such Borrower’s certificate of incorporation or by-laws or of any agreement,
judgment, injunction, order, decree or other instrument binding upon such
Borrower or any Subsidiary of such Borrower or result in the creation or
imposition of any Lien on any asset of such Borrower or any Subsidiary of such
Borrower.

Section 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of such Borrower and each Note of such Borrower, if and when executed
and delivered in accordance with this Agreement, will constitute a valid and
binding obligation of such Borrower, in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity.

Section 4.04. Financial Information. (a) The consolidated balance sheet of such
Borrower and its Consolidated Subsidiaries as of December 31, 2015 and the
related consolidated statements of income, cash flows, capitalization and
retained earnings for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP and set forth in such Borrower’s 2015 Annual Report,
fairly present, in all material respects, the consolidated financial position of
such Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such Fiscal Year in
conformity with GAAP.

(b) The unaudited consolidated balance sheet of such Borrower and its
Consolidated Subsidiaries as of September 30, 2016 and the related consolidated
statements of income, cash flows, capitalization and retained earnings for the
quarter then ended set forth for ConEd and Holdings in their combined Quarterly
Report on Form 10-Q for the quarterly period ended September 30, 2016, and for
O&R on its website (www.oru.com), fairly present, in all material respects, the
consolidated financial position of such Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such period in conformity with GAAP.

(c) As of the Effective Date, there has, since December 31, 2015, been no
material adverse change in the business, financial position or results of
operations of such Borrower and its Consolidated Subsidiaries, considered as a
whole.

Section 4.05. Litigation. Except (solely with respect to clause (a) below) as
disclosed in Holding’s or in such Borrower’s periodic reports filed with the

 

45



--------------------------------------------------------------------------------

SEC pursuant to the Exchange Act prior to the date hereof, there is no action,
suit or proceeding pending against, or to such Borrower’s knowledge threatened
against or affecting, such Borrower or any Subsidiary of such Borrower before
any court or arbitrator or any governmental body, agency or official (a) in
which, as of the Effective Date, there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of such Borrower and
its Consolidated Subsidiaries, considered as a whole, or (b) which in any manner
draws into question the validity or enforceability of this Agreement or the
Notes.

Section 4.06. Compliance with ERISA. Each member of the ERISA Group of such
Borrower has fulfilled its obligations under the minimum funding standards of
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code with respect to each Plan. No member of the
ERISA Group of such Borrower has (i) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan, or made any amendment to any Plan, which has resulted or could result in
the imposition of a Lien or the posting of a bond or other security under ERISA
or the Internal Revenue Code or (iii) incurred any liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.

Section 4.07. Environmental Matters. In the ordinary course of its business,
such Borrower conducts an ongoing review of the effect of Environmental Laws on
the business, operations and properties of such Borrower and its Subsidiaries,
in the course of which it identifies and evaluates associated liabilities and
costs (including, without limitation, any capital or operating expenditures
required for clean-up or closure of properties presently or previously owned,
any capital or operating expenditures required to achieve or maintain compliance
with Environmental Laws or as a condition of any license, permit or contract,
any related constraints on operating activities, including any periodic or
permanent shutdown of any facility or reduction in the level of or change in the
nature of operations conducted thereat, any costs or liabilities in connection
with off-site disposal of wastes or Hazardous Substances and any actual or
potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, such Borrower has reasonably
concluded that, except as disclosed in Holdings’ or in such Borrower’s periodic
reports filed with the SEC pursuant to the Exchange Act from time to time, such
associated liabilities and costs, including the costs of complying with
Environmental Laws, are unlikely to have a Material Adverse Effect with respect
to such Borrower.

Section 4.08. Taxes. Such Borrower and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such

 

46



--------------------------------------------------------------------------------

returns or pursuant to any assessment received by such Borrower or any
Subsidiary of such Borrower, except to the extent that any such assessment is
being contested in good faith by appropriate proceedings. The charges, accruals
and reserves on the books of such Borrower and its Subsidiaries in respect of
material taxes or other governmental charges are, in such Borrower’s opinion,
adequate.

Section 4.09. Subsidiaries. Each of such Borrower’s Material Subsidiaries (if
any) is an entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

Section 4.10. Investment Company Status. Such Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 4.11. Full Disclosure. For ConEd and Holdings, as of the Effective Date,
neither such Borrower’s Form 10-K for the year ended December 31, 2015, as of
the date of filing of such Form 10-K, nor any registration statement (other than
a registration statement on Form S-8 (or its equivalent)) or report on Form
10-K, 10-Q and 8-K (or their equivalents) which such Borrower shall have
subsequently filed with the SEC, as at the time of filing of such registration
statement or report, as applicable, contained any untrue statement of a material
fact or omitted to state a material fact necessary in order to make any
statements contained therein, in the light of the circumstances under which they
were made, not misleading.

Section 4.12. Sanctions and Anti-Corruption Laws. Such Borrower and its
Subsidiaries have implemented and maintain in effect policies that, in order to
provide assurance that such Borrower and its Subsidiaries comply with applicable
Anti-Corruption Laws and Sanctions, instruct their respective directors and
officers with respect to compliance with applicable Anti-Corruption Laws and
Sanctions. Neither such Borrower nor any of its Subsidiaries nor, to the
knowledge of such Borrower, any of its or their respective directors or officers
(x) is the subject or, to such Borrower’s knowledge, target of any Sanctions,
(y) is in violation of any Anti-Corruption Laws in any material respect or
(z) is located, organized or resident in a country or territory that is, or
whose government is, the subject or target of any Sanctions.

ARTICLE 5

COVENANTS

Each Borrower agrees that, so long as any Lender has any Credit Exposure
hereunder or any interest or fees accrued hereunder remain unpaid:

 

47



--------------------------------------------------------------------------------

Section 5.01. Information. Such Borrower will deliver to each of the Lenders:

(a) as soon as available and in any event within 95 days after the end of each
Fiscal Year, a consolidated balance sheet of such Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, cash flows, capitalization and retained earnings for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on in a manner acceptable to the SEC by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing;

(b) as soon as available and in any event within 50 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, a consolidated balance
sheet of such Borrower and its Consolidated Subsidiaries as of the end of such
Fiscal Quarter, the related consolidated statements of income and cash flows for
such Fiscal Quarter and the related consolidated statements of income and cash
flows for the portion of the Fiscal Year ended at the end of such Fiscal
Quarter, setting forth in the case of each such statement of income and cash
flows in comparative form the figures for the corresponding period in the
previous Fiscal Year, all certified (subject to normal year-end adjustments) as
to fairness of presentation and consistency with GAAP, in all material respects,
by such Borrower’s chief financial officer, chief accounting officer or
controller, or treasurer;

(c) within the time frames specified for the delivery of each set of financial
statements referred to in clauses 5.01(a) and 5.01(b) above, a certificate of
such Borrower’s chief financial officer or chief accounting officer (i) setting
forth in reasonable detail the calculations required to establish whether such
Borrower was in compliance with the requirements of Section 5.10 and
(ii) stating whether any Default with respect to such Borrower exists on the
date of such certificate and, if any Default with respect to such Borrower then
exists, setting forth the details thereof and the action which such Borrower is
taking or proposes to take with respect thereto;

(d) within five Domestic Business Days after any officer of such Borrower
obtains knowledge of any Default with respect to such Borrower, if such Default
with respect to such Borrower is then continuing, a certificate of such
Borrower’s chief financial officer or chief accounting officer setting forth the
details thereof and the action which such Borrower is taking or proposes to take
with respect thereto;

(e) promptly after the mailing thereof to such Borrower’s or Holdings’
shareholders generally, copies of all financial statements, reports and proxy
statements so mailed;

 

48



--------------------------------------------------------------------------------

(f) promptly after the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
filed by such Borrower with the SEC;

(g) if and when any member of the ERISA Group of such Borrower (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in endangered or critical status, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan, a copy of such notice; (iv) applies for a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, a certificate of such Borrower’s chief
financial officer or chief accounting officer setting forth details as to such
occurrence and the action, if any, which such Borrower or applicable member of
the ERISA Group of such Borrower is required or proposes to take; and

(h) from time to time such additional information regarding the financial
position or business of such Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

Information required to be delivered pursuant to clauses (a), (b), (e) or
(f) above which is filed by any Borrower with the SEC or, in the case of O&R,
posted on its website (www.oru.com) shall be deemed to have been delivered on
the date when so filed or posted. Each Borrower shall promptly notify the
Lenders that such information has been posted on such Borrower’s website or
filed with the SEC and shall deliver paper copies of the information referred to
in clauses (a), (b), (e) or (f) to the Administrative Agent for any Lender which
requests such delivery.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders and the Issuing Lenders materials and/or information provided by

 

49



--------------------------------------------------------------------------------

or on behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the
Borrowers or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrowers hereby agree
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, the Issuing
Lenders and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
information required to be kept confidential pursuant to Section 9.09, they
shall be treated as set forth in such Section); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Joint Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.” Notwithstanding there
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

Section 5.02. Payment of Obligations. Such Borrower will pay and discharge, and
will cause each Subsidiary of such Borrower to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like which if unpaid might by law give rise to a Lien), except where the
same are contested in good faith by appropriate proceedings and except where the
failure to pay and discharge the same could not reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.

Section 5.03. Maintenance of Property; Insurance. (a) Such Borrower will keep,
and will cause each Material Subsidiary of such Borrower to keep, all material
property necessary in its business in good working order and condition, ordinary
wear and tear excepted.

(b) Such Borrower will, and will cause each Material Subsidiary of such Borrower
to, maintain (either in such Borrower’s name or in such Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all
their respective properties in at least such amounts (with no greater risk
retention) and against at least such risks as are usually maintained, retained
or insured against in the same general area by companies of established

 

50



--------------------------------------------------------------------------------

repute engaged in the same or a similar business. Such Borrower will furnish to
the Lenders, upon request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried.

Section 5.04. Conduct of Business and Maintenance of Existence. Except as
otherwise permitted in accordance with Section 5.07, such Borrower and its
Material Subsidiaries will continue to engage in business of the same general
type as now conducted by such Borrower and its Material Subsidiaries, and will
preserve, renew and keep in full force and effect their respective corporate
existences and their respective rights, privileges and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section shall prohibit:

(a) the merger of a Subsidiary of such Borrower into such Borrower (other than
the merger of ConEd or O&R into Holdings) if, after giving effect thereto, no
Default with respect to such Borrower shall have occurred and be continuing;

(b) the merger or consolidation of a Subsidiary of such Borrower with or into a
Person other than such Borrower (other than the merger or consolidation of ConEd
or O&R with or into Holdings) if, after giving effect thereto, no Default with
respect to such Borrower shall have occurred and be continuing;

(c) the termination of the corporate existence of a Subsidiary of such Borrower
(other than the termination of the corporate existence of ConEd or O&R) if such
Borrower in good faith determines that such termination is in the best interest
of such Borrower and is not materially disadvantageous to the Lenders; or

(d) the merger of O&R into ConEd in accordance with Section 5.07.

Section 5.05. Compliance with Laws. Such Borrower will comply, and will cause
each Subsidiary of such Borrower to comply, in all material respects with all
applicable laws, ordinances, rules, regulations and requirements of governmental
authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder), except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings or except where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect with respect to such Borrower.

Section 5.06. Inspection of Property, Books and Records. Such Borrower will
keep, and will cause each Material Subsidiary of such Borrower to keep, proper
books of record and account in which full and correct entries shall be made of
all dealings and transactions in relation to its business and activities; and
will permit, and will cause each Subsidiary of such Borrower to permit, at
reasonable times and upon five Domestic Business Days’ notice, representatives
of any

 

51



--------------------------------------------------------------------------------

Lender at such Lender’s expense to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants.

Section 5.07. Consolidations, Mergers and Transfers of Assets. (a) Such Borrower
will not consolidate or merge with or into any other Person; provided that such
Borrower may consolidate or merge with another Person if:

(i) either (A) such Borrower is the corporation surviving such merger or
(B) such Borrower gives the Administrative Agent at least fifteen days prior
written notice of such consolidation or merger (and the Administrative Agent
shall promptly provide a copy of such notice to the Lenders) and the Person (if
other than such Borrower) surviving such merger or formed by such consolidation
(any such Person, the “Successor”), shall (i) be organized and existing under
the laws of the United States, any state thereof or the District of Columbia;
(ii) expressly assume, in a writing executed and delivered to the Administrative
Agent for delivery to each of the Lenders, in form reasonably satisfactory to
the Administrative Agent, the due and punctual payment of the principal of and
interest on its Loans and the performance of the other obligations under this
Agreement and its Notes on the part of such Borrower to be performed or
observed, as fully as if such Successor were originally named as such Borrower
in this Agreement; and (iii) at least five days prior to such consolidation or
merger, provide (A) all documentation and other information about the Successor
as may be reasonably requested in writing by the Administrative Agent or any
Lender that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act and (B) opinions of counsel to the Successor
covering corporate status of the Successor and its authority to enter into, and
enforceability of, the agreement evidencing its assumptions of the obligations
hereunder, in form and substance reasonably acceptable to the Administrative
Agent; and

(ii) after giving effect to such consolidation or merger, no Default with
respect to such Borrower shall have occurred and be continuing.

(b) Such Borrower will not sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets, to any other Person.

Section 5.08. Use of Proceeds. The proceeds of the Loans or the Letters of
Credit will be used by such Borrower for its general corporate purposes, other
than hostile acquisitions. None of such proceeds will be used, directly or

 

52



--------------------------------------------------------------------------------

indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any “margin stock” within the meaning of Regulation U.

Section 5.09. Negative Pledge. Neither such Borrower nor any Subsidiary of such
Borrower will create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except:

(a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal or face amount not
exceeding $150,000,000;

(b) Liens securing the obligations of a Subsidiary under Non-recourse Debt on
the assets of such Subsidiary;

(c) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;

(d) any Lien on any asset securing obligations incurred or assumed for the
purpose of financing all or any part of the cost of acquiring ownership or use
of such asset or a related asset, provided that such Lien attaches to such asset
concurrently with or within 90 days after such acquisition;

(e) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary and not created
in contemplation of such event;

(f) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

(g) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that such Debt is not increased and is not secured by any
additional assets;

(h) Liens arising in the ordinary course of its business which (i) do not secure
Debt or Derivatives Obligations and (ii) do not secure any single obligation (or
class of obligations having a common cause) in an amount exceeding $25,000,000;

(i) Liens on cash and cash equivalents securing Derivatives Obligations;

(j) Liens in the ordinary course of business for the purpose of securing or
collateralizing energy purchases or sales as may be required from time to time
by an independent system operator or similar system-governing body in any
jurisdiction; and

 

53



--------------------------------------------------------------------------------

(k) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt of such Borrower and its Subsidiaries in an aggregate principal or
face amount not at any time exceeding 5% of Consolidated Total Capital of such
Borrower.

Section 5.10. Debt to Total Capital. The ratio of Consolidated Debt of such
Borrower to Consolidated Total Capital of such Borrower shall not at any time
exceed 0.65 to 1.

Section 5.11. Transactions with Affiliates. Such Borrower will not, and will not
permit any Subsidiary of such Borrower to, directly or indirectly, pay any funds
to or for the account of, make any investment (whether by acquisition of stock
or indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate of such Borrower except (i) on an arms-length basis on terms at
least as favorable to such Borrower or such Subsidiary of such Borrower as could
have been obtained from a third party that was not an Affiliate of such Borrower
or (ii) as otherwise permitted by the PSC and FERC; provided that the foregoing
provisions of this Section shall not prohibit (x) any such Person from declaring
or paying any lawful dividend or other payment ratably in respect of all its
capital stock of the relevant class and (y) ConEd and O&R from purchasing their
own common stock or the common stock of Holdings, so long as in each case, after
giving effect thereto, no Default shall have occurred and be continuing.

Section 5.12. Sanctions; Anti-Corruption Laws. Such Borrower shall not, directly
or indirectly, use the proceeds of the Loans or Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, or
knowingly lend, contribute or otherwise make available such proceeds to any
joint venture partner or other Person, (i) to fund or facilitate any activities
or business of, with or related to any Person that is or in any country or
territory that is, or whose government is, at the time of such funding or
facilitation, the subject or target of Sanctions or (ii) in any other manner
that would result in a violation of Sanctions or Anti-Corruption Laws by any
Person.

ARTICLE 6

DEFAULTS

Section 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing with respect to a Borrower:

(a) such Borrower shall (i) fail to pay when due any principal of any Loan or
any draw under any Letter of Credit (whether at stated

 

54



--------------------------------------------------------------------------------

maturity or at optional prepayment); or (ii) default in the payment of any
interest on any Loan or any draw under any Letter of Credit, any fee or any
other amount payable by it hereunder when due and such default shall have
continued unremedied for five days;

(b) such Borrower shall fail to observe or perform any covenant contained in
Article 5, other than those contained in Sections 5.01 through 5.06;

(c) such Borrower shall fail to observe or perform any covenant or agreement
(other than those covered by clause 6.01(a) or 6.01(b) above) contained in this
Agreement or any amendment hereof for 7 days after the Administrative Agent
gives notice thereof to such Borrower at the request of any Lender;

(d) any representation or warranty made by such Borrower in, or pursuant to,
this Agreement shall prove to have been incorrect in any material respect when
made (or deemed made);

(e) such Borrower or any Material Subsidiary of such Borrower shall fail to make
one or more payments in respect of Material Financial Obligations of such
Borrower when due or within any applicable grace period;

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt of such Borrower or enables the holder of such
Debt of such Borrower or any Person acting on such holder’s behalf to accelerate
the maturity thereof;

(g) such Borrower or any Material Subsidiary of such Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(h) an involuntary case or other proceeding shall be commenced against such
Borrower or any Material Subsidiary of such Borrower seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now

 

55



--------------------------------------------------------------------------------

or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against such Borrower or any Material Subsidiary of such Borrower
under the federal bankruptcy laws as now or hereafter in effect;

(i) any member of the ERISA Group of such Borrower shall fail to pay when due an
amount or amounts aggregating in excess of $150,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group of such Borrower, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer, any
Material Plan; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $150,000,000; or

(j) judgments or orders (other than judgments or orders in respect of
Non-recourse Debt) for the payment of money exceeding $150,000,000 in aggregate
amount shall be rendered against such Borrower or any Subsidiary of such
Borrower and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgments or orders or (ii) such judgments or orders shall
continue unsatisfied and unstayed for a period of 30 days;

then, and in every such event, the Administrative Agent shall, if requested by
the Required Lenders, by notice to such Borrower (i) terminate the Commitments
as to such Borrower and they shall thereupon terminate, and such Borrower shall
no longer be entitled to borrow hereunder, and the Maximum Availability of such
Borrower shall be $0, and (ii) declare the aggregate unpaid principal amount of
the Loans of such Borrower (together with accrued interest thereon and all other
amounts due and owing hereunder) to be, and such Loans (together with accrued
interest thereon and all other amounts due and owing hereunder) shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower;
provided that, if any Event of Default specified in clause 6.01(g) or 6.01(h)
occurs with respect to such Borrower, then without any notice to such Borrower
or any other act by the Administrative Agent or the Lenders, the Commitments
shall thereupon terminate with respect to such Borrower and the Loans to such

 

56



--------------------------------------------------------------------------------

Borrower (together with accrued interest thereon and all other amounts due and
owing hereunder) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower. Termination of the Commitments or acceleration of Loans (by
declaration or otherwise) as to a particular Borrower (or any related
termination of such Borrower’s Maximum Availability) under this Section 6.01
shall not terminate the Commitments or the Maximum Availability or accelerate
the Loans as to any other Borrower.

Section 6.02. Notice of Default. The Administrative Agent shall give notice to a
Borrower under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

Section 6.03. Cash Cover. Each Borrower agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default with respect to a Borrower, such Borrower shall, if requested
by the Administrative Agent upon the instruction of the Lenders having more than
50% of the Letter of Credit Liabilities for the account of such Borrower, Cash
Collateralize all such Letter of Credit Liabilities at such time, provided that,
upon the occurrence of any Event of Default specified in Section 6.01(g) or
6.01(h) with respect to such Borrower, such Borrower shall Cash Collateralize
all such Letter of Credit Liabilities forthwith without any notice or demand or
any other act by the Administrative Agent or the Lenders. If any Borrower is
required to provide Cash Collateral (solely pursuant to this Section 6.03), such
Cash Collateral (to the extent not applied pursuant to the arrangements with the
Administrative Agent) shall be returned to such Borrower within three Domestic
Business Days after all Events of Default have been cured or waived.

ARTICLE 7

THE AGENTS

Section 7.01. Appointment and Authorization. Each Lender irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto.

Section 7.02. Administrative Agent and Affiliates. Bank of America, N.A. shall
have the same rights and powers under this Agreement as any other Lender and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the
Administrative Agent hereunder in its individual capacity. Bank of America, N.A.
and its Affiliates may accept deposits from, lend money to, own securities

 

57



--------------------------------------------------------------------------------

of, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
affiliate of the Borrower as if it were not the Administrative Agent and without
any duty to account therefor to the Lenders.

Section 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein, and
its duties shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be required to take any action with respect to any Default, except
as expressly provided in Article 6;

(b) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, except as expressly provided
in Article 6;

(c) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or under any Loan or issuance of a Letter of Credit
hereunder that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or any borrowing or issuance
of a Letter of Credit hereunder), provided that the Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any borrowing or issuance of a Letter of Credit hereunder or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(d) shall not, except as expressly set forth herein or under any Loan or
issuance of a Letter of Credit hereunder, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

Section 7.04. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for any Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.05. Liability of Administrative Agent. None of the Administrative
Agent, its affiliates and their respective directors, officers, agents and
employees shall be liable for any action taken or not taken by it in connection

 

58



--------------------------------------------------------------------------------

herewith (i) with the consent or at the request of the Required Lenders (or such
different number of Lenders as any provision hereof expressly requires for such
consent or request) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by any Borrower or a Lender. None
of the Administrative Agent, its affiliates and their respective directors,
officers, agents and employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement or any borrowing or issuance of a Letter
of Credit hereunder; (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants or
agreements of any Borrower; (iv) the satisfaction of any condition specified in
Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (v) the validity, enforceability, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate, statement
or other writing (which may be a facsimile or similar writing) believed by it to
be genuine or to be signed by the proper party or parties. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper party or parties, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance, extension, renewal or increase of such Letter of Credit.
Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Section 7.06. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub-agents appointed by the Administrative Agent; provided that,
unless the sub-agent is an Affiliate of the Administrative Agent, the
Administrative Agent shall notify the Borrowers in advance of appointing the
sub-agent. The Administrative Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their

 

59



--------------------------------------------------------------------------------

respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Section 7.07. Indemnification. The Lenders shall, ratably in proportion to their
Credit Exposures, indemnify the Administrative Agent and each Issuing Lender,
its affiliates and their respective directors, officers, agents and employees
(to the extent not reimbursed by the Borrower) against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct) that such indemnitees may suffer or incur in connection with
this Agreement or any Letter of Credit or any action taken or omitted by such
indemnitees hereunder.

Section 7.08. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance on any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance on any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

Section 7.09. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrowers. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent; provided that
any such appointment shall be subject to consent of each Borrower (such consent
not to be unreasonably withheld or delayed), so long as no Event of Default has
occurred and is continuing with respect to such Borrower. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent gives notice of resignation (or such earlier day as shall
be agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Administrative Agent may (but shall not be obligated to), on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized or licensed under the laws of the United States or of
any State thereof and having a combined capital and surplus of at least
$100,000,000; provided that any such appointment shall be subject to consent of

 

60



--------------------------------------------------------------------------------

each Borrower (such consent not to be unreasonably withheld or delayed), so long
as no Event of Default has occurred and is continuing with respect to such
Borrower and provided further that in no event shall any such successor
Administrative Agent be a Defaulting Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, either the Required Lenders or
the Borrowers may, to the extent permitted by applicable law, by notice in
writing to the Borrowers, if applicable, and such Person, remove such Person as
Administrative Agent and, the Required Lenders may appoint a successor; provided
that any such appointment shall be subject to consent of each Borrower (such
consent not to be unreasonably withheld or delayed), so long as no Event of
Default has occurred and is continuing with respect to such Borrower. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) Upon the acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
Administrative Agent that resigned or was removed pursuant to subsections (a) or
(b) of this Section 7.09 (the “Retiring Administrative Agent”), and the Retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. On and after the Resignation Effective Date or the Removal Effective
Date, as applicable:

(i) except for any indemnity payments or other amounts then owed to the Retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each Issuing Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above; and

(ii) the provisions of this Article and Section 9.03 shall continue in effect
for the benefit of such Retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them (i) while the Retiring Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder, including in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

61



--------------------------------------------------------------------------------

Section 7.10. Administrative Agent’s Fee. Each Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon by such Borrower and the Administrative Agent.

Section 7.11. Other Agents. None of the Documentation Agents and Syndication
Agents, in its capacity as such, shall have any duty or obligation of any kind
under this Agreement.

ARTICLE 8

CHANGE IN CIRCUMSTANCES

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
before the first day of any Interest Period for any Euro-Dollar Loans Lenders
having at least 50% in aggregate amount of the Commitments advise the
Administrative Agent that the London Interbank Offered Rate, as determined by
the Administrative Agent, will not adequately and fairly reflect the cost to
such Lenders of funding their Euro-Dollar Loans for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Borrowers and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans or to continue or convert
outstanding Loans as or into Euro-Dollar Loans shall be suspended and (ii) each
outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan on the
last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least two Domestic Business Days
before the date of any affected Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, if such
affected Borrowing is a Euro-Dollar Borrowing, such Borrowing shall instead be
made as a Base Rate Borrowing.

Section 8.02. Illegality. If, on or after the date hereof, any Change in Law
shall make it unlawful or impossible for any Lender (or its Euro-Dollar Lending
Office) to make, maintain or fund its Euro-Dollar Loans to a Borrower and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and such Borrower, whereupon
until such Lender notifies such Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Euro-Dollar Loans, or to convert outstanding Loans into
Euro-Dollar Loans or continue outstanding Loans as Euro-Dollar Loans, in each
case to such Borrower shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such notice is given, each Euro-Dollar Loan
of such Lender then outstanding to such Borrower shall be converted to a Base

 

62



--------------------------------------------------------------------------------

Rate Loan either (a) on the last day of the then current Interest Period
applicable to such Euro-Dollar Loan if such Lender may lawfully continue to
maintain and fund such Loan as a Euro-Dollar Loan to such day or (b) immediately
if such Lender shall determine that it may not lawfully continue to maintain and
fund such Loan as a Euro-Dollar Loan to such day. Interest and principal on any
such Base Rate Loan shall be payable on the same dates as, and on a pro rata
basis with, the interest and principal payable on the related Euro-Dollar Loans
of the other Lenders.

Section 8.03. Increased Cost and Reduced Return.

(a) If on or after the date hereof any Change in Law

(i) shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Euro-Dollar Loan any
such requirement with respect to which such Lender is entitled to compensation
during the relevant Interest Period under Section 2.15), special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit (including letters of credit and participations
therein) extended by, any Lender (or its Applicable Lending Office);

(ii) shall impose on any Lender (or its Applicable Lending Office) or any
Issuing Lender or on the London interbank market any other condition, cost or
expense (other than taxes) affecting its Euro-Dollar Loans or Letters of Credit,
its Notes or its obligation to make Euro-Dollar Loans or its obligations
hereunder in respect of Letters of Credit; or

(iii) shall subject any Lender or Agent to any taxes (other than (A) Taxes,
(B) taxes described in (i), (ii), (iii) or (iv) of the exclusions from Taxes and
(C) Other Taxes) on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making or maintaining any Euro-Dollar Loan
(or, in the case of a Change in Law with respect to taxes, any Loan) or to
increase the cost to such Lender or Issuing Lender of issuing or participating
in any Letter of Credit, or to reduce the amount of any sum received or
receivable by such Lender (or its Applicable Lending Office) or such Issuing
Lender under this Agreement or under its Notes with respect thereto, by an
amount deemed by such Lender or Issuing Lender to be material, then, within 15
days after demand by such Lender or Issuing Lender (with a copy to the
Administrative Agent), each Borrower shall pay to such Lender or Issuing Lender
its Appropriate Share of such additional

 

63



--------------------------------------------------------------------------------

amount or amounts as will compensate such Lender or Issuing Lender for such
increased cost or reduction.

(b) If any Lender shall have determined that, after the date hereof, any Change
in Law has or would have the effect of reducing the rate of return on capital or
liquidity of such Lender (or its Parent) as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy or liquidity)
by an amount deemed by such Lender to be material, then from time to time,
within 15 days after demand by such Lender (with a copy to the Administrative
Agent), each Borrower shall pay to such Lender its Appropriate Share of such
additional amount or amounts as will compensate such Lender (or its Parent) for
such reduction.

(c) Each Lender will promptly notify the Borrowers and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. A certificate of
any Lender or Issuing Lender claiming compensation under this Section and
setting forth the additional amount or amounts necessary to compensate such
Lender or Issuing Lender, as the case may be, shall be conclusive in the absence
of manifest error.

(d) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that no
Borrower shall be required to compensate a Lender or Issuing Lender pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Lender, as the case may be,
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) The “Appropriate Share” of a Borrower with respect to any amount payable
hereunder is the sum of (i) to the extent such amount is properly allocable to
Loans and Letter of Credit outstanding hereunder, the portion of such amount
properly allocable to the Loans and Letter of Credit outstanding to such
Borrower, and (ii) to the extent such amount is not properly allocable to Loans
and Letters of Credit outstanding hereunder, the Appropriate Share shall be the
Availability Share of such Borrower.

 

64



--------------------------------------------------------------------------------

Section 8.04. Taxes. (a) For the purposes of this Agreement, the following terms
have the following meanings: “FATCA” means (a) Sections 1471 through 1474 of the
Internal Revenue Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, (b) any agreement entered into pursuant to
Section 1471(b)(1) of the Code and (c) any intergovernmental agreement between
the United States and any other jurisdiction which facilitates the
implementation of any law or regulation referred to in clause (a) above and any
fiscal or regulatory legislation, rules or official administrative practices
adopted pursuant to any such intergovernmental agreement. For purposes of this
Agreement, the term “applicable law” includes FATCA.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by or on account
of a Borrower pursuant to this Agreement or under any Note, and all liabilities
with respect thereto, excluding (i) in the case of each Lender and the
Administrative Agent, taxes imposed on its net income, and franchise or similar
taxes imposed on it, by a jurisdiction under the laws of which it is organized
or in which its principal executive office is located or, in the case of a
Lender, in which its Applicable Lending Office is located, (ii) in the case of
each Lender, any United States withholding taxes imposed on such payment, but
not excluding any portion of such tax that exceeds the United States withholding
tax which would have been imposed on such a payment to such Lender under the
laws and treaties in effect (x) when such Lender first becomes a party to this
Agreement or (y) when such Lender changes its Applicable Lending Office,
(iii) taxes attributable to such Lender’s or Administrative Agent’s failure to
comply with Section 8.04(e), (f), (g) or (h) and (iv) any U.S. federal
withholding Taxes imposed under FATCA.

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any Note.

(b) All payments by or on account of a Borrower to or for the account of any
Lender or the Administrative Agent hereunder or under any Note shall be made
without deduction for any Taxes, except as required by applicable law. If any
withholding agent shall be required by law to deduct any Taxes from any such
payment, (i) the sum payable by a Borrower shall be increased as necessary so
that after all required deductions for Taxes are made (including deductions
applicable to additional sums payable under this Section) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such withholding
agent shall make such deductions, (iii) such withholding agent shall pay the
full

 

65



--------------------------------------------------------------------------------

amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) if the withholding agent is a Borrower,
such Borrower shall promptly furnish to the Administrative Agent, at its address
specified in or pursuant to Section 9.01, the original or a certified copy of a
receipt evidencing payment thereof.

(c) In addition, each Borrower agrees to pay its Appropriate Share of any Other
Taxes.

(d) Each Borrower agrees to indemnify each Lender and the Administrative Agent
for its Appropriate Share of the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed or asserted
(whether or not correctly) by any jurisdiction on amounts payable under this
Section) paid by such Lender, including any Issuing Lender, or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be paid within 15 days after such Lender, including
any Issuing Lender, or the Administrative Agent (as the case may be) makes
demand therefor.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under this Agreement or any Note shall deliver
to the Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 8.04(f), (g) and (h)) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify such Borrower and the Administrative Agent in
writing of its legal inability to do so.

(f) Without limiting the generality of the foregoing, each Lender that is not a
U.S. person, before it signs and delivers this Agreement in the case of each
Lender listed on the signature pages hereof and before it becomes a Lender in
the

 

66



--------------------------------------------------------------------------------

case of each other Lender, and from time to time thereafter if requested in
writing by a Borrower or the Administrative Agent (but only so long as such
Lender remains lawfully able to do so), shall provide each of such Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) with whichever of the following is applicable:

(i) in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
hereunder or under any Note, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments hereunder or under any
Note, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed copies of IRS Form W-8ECI;

(iii) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; or

(iv) to the extent a Lender is not the beneficial owner, executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Lender
is a partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner.

(g) Any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of any Borrower or the Administrative Agent), executed copies

 

67



--------------------------------------------------------------------------------

of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax.

(h) If a payment made to a Lender hereunder or under any Note would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by any Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by any Borrower or the Administrative Agent
as may be necessary for such Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(h), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(i) If a Lender, that is otherwise exempt from or subject to a reduced rate of
withholding tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, such Borrower shall take such steps as such Lender
shall reasonably (at the expense of such Lender) request to assist such Lender
to recover such Taxes.

(j) If a Borrower is required to pay additional amounts to or for the account of
any Lender pursuant to this Section as a result of a change in law or treaty
occurring after such Lender first became a party to this Agreement, then such
Lender will, at such Borrower’s request, change the jurisdiction of its
Applicable Lending Office if, in the judgment of such Lender, such change will
eliminate or reduce any such additional payment which may thereafter accrue and
is not otherwise disadvantageous to such Lender.

(k) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.06(d) relating to the maintenance of a
Participant Register and (iii) any taxes excluded from the definition of Taxes
and attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement or any Note, and any
reasonable expenses arising therefrom or with respect thereto. A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the

 

68



--------------------------------------------------------------------------------

Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender hereunder or under any Note or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (k).

(l) Unless required by applicable laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender
or the Issuing Lender, or have any obligation to pay to any Lender or the
Issuing Lender, any refund of taxes withheld or deducted from funds paid for the
account of such Lender or the Issuing Lender, as the case may be.

Section 8.05. Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Euro-Dollar Loans to a Borrower has been suspended pursuant to
Section 8.02 or (ii) any Lender has demanded compensation from a Borrower under
Section 8.03 or 8.04 with respect to its Euro-Dollar Loans to such Borrower, and
in any such case such Borrower shall, by at least five Euro-Dollar Business
Days’ prior notice to such Lender through the Administrative Agent, have elected
that the provisions of this Section shall apply to such Lender, then, unless and
until such Lender notifies such Borrower that the circumstances giving rise to
such suspension or demand for compensation no longer exist, all Loans to such
Borrower which would otherwise be made by such Lender as (or continued as or
converted to) Euro-Dollar Loans shall instead be Base Rate Loans on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Lenders. If such Lender notifies such Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer exist, the principal amount of each such Base Rate Loan shall be
converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.

Section 8.06. Substitution of Lender. If (i) the obligation of any Lender to
make Euro-Dollar Loans has been suspended pursuant to Section 8.02 or (ii) any
Lender has demanded compensation under Section 8.03 or 8.04, the Borrowers shall
have the right, with the assistance of the Administrative Agent, to seek a
mutually satisfactory substitute bank or banks (which may be one or more of the
Lenders) to purchase the Loans and assume the Commitment of such Lender.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including e-mail, facsimile or similar
writing) and shall be given to such party: (a) in the case of a Borrower or the
Administrative Agent, at its address or facsimile number set forth on the
signature pages hereof, (b) in the case of any Lender, at its address or
facsimile number set

 

69



--------------------------------------------------------------------------------

forth in its Administrative Questionnaire or in the case of any party, at such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to the Administrative Agent and the Borrowers. Each such
notice, request or other communication shall be effective (i) if given by
facsimile when deemed received as provided below, (ii) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iii) except as provided below, if
given by any other means, when delivered at the address referred to in this
Section; provided that notices to the Administrative Agent under Article 2 or
Article 8 shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent and in the
case of notice to any Issuing Lender, by such Issuing Lender; provided that the
foregoing shall not apply to notices to any Lender or Issuing Lender pursuant to
Article 2 if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to a facsimile number or e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE

 

70



--------------------------------------------------------------------------------

DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
any Lender, any Issuing Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.

Section 9.02. No Waivers. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege hereunder or under any Note
or Letter of Credit shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 9.03. Expenses; Indemnification. (a) Each Borrower shall pay its
Appropriate Share of (i) all reasonable and documented out-of-pocket expenses of
the Administrative Agent, including reasonable and documented fees and
disbursements of one special counsel for the Administrative Agent, in connection
with the preparation and administration of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
with respect to a Borrower and (ii) if an Event of Default occurs with respect
to a Borrower, all out-of-pocket expenses incurred by the Administrative Agent
and each Lender (including any Issuing Lender), including (without duplication)
the fees and disbursements of outside counsel and the allocated cost of inside
counsel, in connection with such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom.

(b) Each Borrower agrees to indemnify the Administrative Agent, the Joint Lead
Arrangers and each Lender (including any Issuing Lender), their respective
affiliates and the respective directors, officers, agents, employees and other
representatives of each of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, losses, claims,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto)
brought or threatened relating to or arising out of this Agreement or any Letter
of Credit, any actual or proposed use of proceeds of Loans or Letters of Credit
hereunder or the transactions contemplated hereunder, regardless of whether any
Indemnitee is a party thereto, and to reimburse each Indemnitee upon demand for
any legal or other expenses incurred in connection with investigating or
defending any of the foregoing in each case to the extent of such Borrower’s
Appropriate

 

71



--------------------------------------------------------------------------------

Share; provided that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
judgment and provided further that each Indemnitee shall be obligated to refund
or return any and all amounts paid by the Borrowers pursuant to this
Section 9.03 to such Indemnitee for any liabilities, losses, claims, damages,
costs and expenses to the extent such Indemnitee is not entitled to payment
thereof in accordance with the terms hereof.

(c) This Section 9.03 shall survive any termination of this Agreement, the
termination or assignment of the Commitments and the repayment of all
outstanding Loans.

(d) To the fullest extent permitted by applicable law, each party hereto and
each Indemnitee hereby waives, any claim, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any Letter of Credit or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof; provided that nothing in this clause
(d) shall limit the Borrowers’ indemnification and reimbursement obligations in
this Section 9.03 to the extent such indirect, special, punitive or
consequential damages are included in any claim by a person unaffiliated with
the applicable Indemnitee with respect to which the applicable Indemnitee is
entitled to indemnification as set forth in this Section 9.03.

Section 9.04. Set-offs; Sharing.

(a) If (i) an Event of Default has occurred and is continuing with respect to
any Borrower and (ii) the Required Lenders have requested the Administrative
Agent to declare the Loans of such Borrower to be immediately due and payable
pursuant to Article 6, or the Loans of such Borrower have become immediately due
and payable without notice as provided in Article 6, then the Administrative
Agent, each Lender and each Issuing Lender and each of their respective
Affiliates are hereby authorized by such Borrower at any time and from time to
time, to the extent permitted by applicable law, without notice to such Borrower
(any such notice being expressly waived by such Borrower), to set off and apply
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by the Administrative Agent,
such Lender, such Issuing Lender or any such Affiliate, as the case may be, to
or for the account of such Borrower against any obligations of such Borrower to
the Administrative Agent, such Lender, such Issuing Lender or any such
Affiliate, as the case may be, now or hereafter existing under this Agreement,
regardless of whether any such deposit or other obligation is then due and
payable or is in the same currency or is booked or otherwise payable at the same
office as the obligation against which it is set off and regardless of whether
the Administrative

 

72



--------------------------------------------------------------------------------

Agent, such Lender, such Issuing Lender or any such Affiliate, as the case may
be, shall have made any demand for payment under this Agreement. The
Administrative Agent, each Lender and each of their respective Affiliates agree
promptly to notify such Borrower after any such set-off and application is made
by such party; provided that any failure to give such notice shall not affect
the validity of such setoff and application. The rights of the Administrative
Agent, the Lenders and their respective Affiliates under this subsection are in
addition to any other rights and remedies which they may have.

(b) Each Lender agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest then due with respect to the Loans and Letter
of Credit Liabilities held by it which is greater than the proportion received
by any other Lender in respect of the aggregate amount of principal and interest
then due with respect to the Loans and Letter of Credit Liabilities held by such
other Lender, the Lender receiving such proportionately greater payment shall
purchase such participations in the Loans and Letter of Credit Liabilities held
by the other Lenders, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans and Letter of Credit Liabilities held by the Lenders shall be shared by
the Lenders pro rata; provided that nothing in this Section shall impair the
right of any Lender to exercise any right of set-off or counterclaim it may have
and to apply the amount subject to such exercise to the payment of indebtedness
of the Borrowers other than indebtedness in respect of the Loans and Letter of
Credit Liabilities. Each Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan or Letter of Credit Liability, whether or not acquired pursuant to the
foregoing arrangements, may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of such Borrower in the amount of such
participation.

Section 9.05. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, (x) such amendment or waiver is
in writing, (y) such amendment or waiver is signed by the Borrowers and the
Required Lenders (and, if the rights or duties of any Issuing Lender or the
Administrative Agent are affected thereby, by it) and (z) the Borrower has
notified the Administrative Agent of such amendment or waiver in writing;
provided that no such amendment or waiver shall:

(a) unless signed by each affected Lender, (i) increase the Commitment of any
Lender, (ii) reduce the principal of or rate of interest on any Loan or the
amount to be reimbursed in respect of any Letter of Credit or any interest
thereon or any fees hereunder, (iii) postpone the date fixed for any payment of
principal of or interest on any Loan or for reimbursement in respect of any
Letter of Credit or any fees hereunder or for the termination of any Commitment
or (except as expressly provided

 

73



--------------------------------------------------------------------------------

in Section 2.18) the expiry date of any Letter of Credit or (iv) alter the pro
rata treatment of the Lenders as provided herein in a manner adverse to any
Lender;

(b) unless signed by all Lenders, change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Loans, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action under
this Section or any other provision of this Agreement; or

(c) unless signed by the Issuing Lender and the Administrative Agent, as
applicable, amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Lender hereunder.

It is understood that the operation of Sections 2.17 and 2.19 in accordance with
their terms is not an amendment subject to this Section 9.05.

Section 9.06. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Borrowers may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void).

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans and/or Letter of Credit Liabilities at the time
owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans
and/or Letter of Credit Liabilities at the time owing to it or in the case of an
assignment to a Lender or an affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans and/or Letter of Credit Liabilities outstanding
thereunder) subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement, as hereinafter defined, with respect to
such assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default with respect to such Borrower has occurred and is continuing, each
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan and/or Letter of Credit Liability or the
Commitment assigned and (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an agreement, substantially in the form of
Exhibit I hereto (an “Assignment and Assumption Agreement”), together with a
processing and

 

74



--------------------------------------------------------------------------------

recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption Agreement, the Eligible
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption Agreement, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 8.03, 8.04 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver

 

75



--------------------------------------------------------------------------------

described in clause (i), (ii) or (iii) of Section 9.05(a) that affects such
Participant. Subject to paragraph (e) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.12 and 2.15 and
Article 8 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.04 as though it were a Lender, provided such Participant agrees to be
subject to Section 9.04 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations hereunder or under any
Note (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
hereunder or under any Note) to any Person except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) A Participant shall not be entitled to receive any greater payment under
Section 8.03 or 8.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent or except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant organized under the laws of a
jurisdiction outside the United States shall not be entitled to the benefits of
Section 8.04 unless such Participant complies with the requirements of
Section 8.04 as though it were a Lender (it being understood that the
documentation required under Section 8.04(f) shall be delivered to the
participating Lender)).

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

76



--------------------------------------------------------------------------------

Section 9.07. [Reserved.]

Section 9.08. No Reliance on Margin Stock. Each of the Lenders represents to
each Agent and each of the other Lenders that it in good faith is not relying
upon any “margin stock” (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for in this Agreement.

Section 9.09. Confidentiality. (a) The Administrative Agent and each Lender
agrees to keep any information delivered or made available by the Borrowers
pursuant to this Agreement confidential from anyone other than persons employed
or retained by such Lender who are engaged in evaluating, approving, structuring
or administering the credit facility contemplated hereby; provided that nothing
herein shall prevent any Lender from disclosing such information (a) to its and
its affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors who need to know such information
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (b) to any other Lender or to the Administrative
Agent, (c) to any other Person if reasonably incidental to the administration of
the credit facility contemplated hereby, (d) upon the order of any court or
administrative agency (in which case such Person agrees to inform the Borrowers
promptly thereof to the extent practicable and not prohibited by law or such
order), (e) upon the request or demand of any regulatory agency or authority or
self regulatory authority, (f) which (i) had been publicly disclosed other than
as a result of a disclosure by the Administrative Agent or any Lender prohibited
by this Agreement (ii) becomes available to any of them on a non-confidential
basis from a source other than the Borrowers or one of their agents (which
source, to the knowledge of the Lenders, is not bound by any obligation of
confidentiality to the Borrowers) or (iii) was known to any of them on a
non-confidential basis prior to its disclosure to them (as the case may be) by
the Borrowers or one of their agents, (g) in connection with any litigation to
which the Administrative Agent, any Lender or its subsidiaries or Parent may be
a party (in which case such Person agrees to inform the Borrowers promptly
thereof to the extent practicable and not prohibited by law or such legal
process), (h) to the extent necessary in connection with the exercise of any
remedy hereunder, (i) subject to provisions substantially similar to those
contained in this Section, to any actual or proposed Participant or Eligible
Assignee or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
any Borrower and its obligations, (j) to any rating agency or CUSIP Bureau when
required by it or (k) with the applicable Borrower’s consent.

(b) Notwithstanding anything herein to the contrary, any party hereto (and any
employee, representative or other agent of thereof) may disclose to any and all
Persons, without limitation of any kind, the U.S. federal income tax treatment
and the U.S. federal income tax structure of the transactions

 

77



--------------------------------------------------------------------------------

contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure. However, no disclosure of any information relating to such tax
treatment or tax structure may be made to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws.

Section 9.10. Governing Law; Submission to Jurisdiction. This Agreement and each
Note shall be governed by and construed in accordance with the laws of the State
of New York. Each Borrower hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York or, if that
court does not have subject matter jurisdiction, of any State court located in
the City and County of New York and any appellate court thereof for purposes of
all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. Each Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

Section 9.11. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the Notes, and any separate
letter agreements with respect to fees payable to the Administrative Agent or
the Issuing Lenders, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

Section 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.13. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that, pursuant to the requirements of the
USA PATRIOT Act, it may be required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the USA PATRIOT Act.

Section 9.14. No Advisory or Fiduciary Duty. Each Borrower agrees that in
connection with all aspects of the Loans and Letters of Credit contemplated by
this Agreement and any transactions in connection therewith, (i) (A) the
arranging

 

78



--------------------------------------------------------------------------------

and other services regarding this Agreement provided by the Administrative
Agent, the Joint Lead Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrowers and their Affiliates, on the one hand, and
the Administrative Agent, the Joint Lead Arrangers and the Lenders, on the other
hand, (B) such Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the Notes;
(ii) (A) the Administrative Agent, each Joint Lead Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, any Joint Lead Arranger
nor any Lender has any obligation to such Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the Notes; and (iii) the Administrative Agent,
the Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and neither the Administrative Agent,
any Joint Lead Arranger nor any Lender has any obligation to disclose any of
such interests to such Borrower or any of its Affiliates. To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against the Administrative Agent, any Joint Lead Arranger or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 9.15. Survival. Each party’s rights and obligations under Articles 7, 8
and 9 shall survive the resignation or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations hereunder or under any Note.

Section 9.16. Electronic Execution of Assignments and Certain Other Documents.
The words ‘‘execute,” ‘‘execution,’’ ‘‘signed,” ‘‘signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumption Agreements, amendments or other modifications, any
Notice of Borrowing, any Notice of Interest Election, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other

 

79



--------------------------------------------------------------------------------

similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 9.17. Acknowledgment And Consent To Bail-in Of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
Note or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or any Note, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Note; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CONSOLIDATED EDISON COMPANY

      OF NEW YORK, INC.

By:  

/s/ Yukari Saegusa

  Name:   Yukari Saegusa   Title:   Vice President and Treasurer   Address:   4
Irving Place     New York, New York 10003 CONSOLIDATED EDISON, INC. By:  

/s/ Yukari Saegusa

  Name:   Yukari Saegusa   Title:   Vice President and Treasurer   Address:   4
Irving Place     New York, New York 10003 ORANGE AND ROCKLAND UTILITIES, INC.
By:  

/s/ Yukari Saegusa

  Name:   Yukari Saegusa   Title:   Treasurer   Address:   4 Irving Place    
New York, New York 10003



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

      as Administrative Agent

By:  

/s/ Kelly Weaver

  Name:   Kelly Weaver   Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

      as Lender and Issuing Lender

By:  

/s/ Maggie Halleland

  Name:   Maggie Halleland   Title:   Vice President By:  

/s/ Margaret A. Halleland

  Name:   Margaret A. Halleland   Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A.,

      as Lender and Issuing Lender

By:  

/s/ Richard Rivera

  Name:   Richard Rivera   Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

      as Lender and Issuing Lender

By:  

/s/ Amit Gaur

  Name:   Amit Gaur   Title:   Vice President



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

      as Lender and Issuing Lender

By:  

/s/ Nelson Chang

  Name:   Nelson Chang   Title:   Authorized Signatory



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

      as Lender and Issuing Lender

By:  

/s/ Vanessa Kurbatskiy

  Name:   Vanessa Kurbatskiy   Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Lender and Issuing Lender

By:  

/s/ Patrick Engel

  Name:   Patrick Engel   Title:   Director



--------------------------------------------------------------------------------

KeyBank National Association, as Lender By:  

/s/ Richard Gerling

  Name:   Richard Gerling   Title:   Senior Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Lender

By:  

/s/ James D. Weinstein

  Name:   James D. Weinstein   Title:   Managing Director



--------------------------------------------------------------------------------

The Bank of New York Mellon, as Lender By:  

/s/ Richard K. Fronapfel, Jr.

  Name:   Richard K. Fronapfel Jr.   Title:   Vice President



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as Lender By:  

/s/ David Dewar

  Name:   David Dewar   Title:   Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

By:  

/s/ Chi-Cheng Chen

  Name:   Chi-Cheng Chen   Title:   Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender

By:  

/s/ Andrew N Taylor

  Name:   Andrew N Taylor   Title:   Senior Vice President



--------------------------------------------------------------------------------

TD Bank, N.A., as Lender By:  

/s/ Vijay Prasad

  Name:   Vijay Prasad   Title:   Senior Vice President



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender

By:  

/s/ Anju Abraham

  Name:   Anju Abraham   Title:   Authorized Signatory By:  

/s/ Gordon R. Eadon

  Name:   Gordon R. Eadon   Title:   Authorized Signatory



--------------------------------------------------------------------------------

PNC Bank, National Association, as Lender By:  

/s/ Thomas E. Redmond

  Name:   Thomas E. Redmond   Title:   Managing Director



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as Lender

By:

 

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory



--------------------------------------------------------------------------------

The Northern Trust Company, as Lender By:  

/s/ Sophia Love

  Name:   Sophia Love   Title:   Senior Vice President



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as Lender

By:  

/s/ Kimberly R. Costa

  Name:   Kimberly R. Costa   Title:   Vice President



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Commitment      Initial Percentage  

Bank of America, N.A.

   $ 167,500,000.00         7.444444444 % 

Citibank, N.A.

   $ 167,500,000.00         7.444444444 % 

JPMorgan Chase Bank, N.A.

   $ 167,500,000.00         7.444444444 % 

Mizuho Bank, Ltd.

   $ 167,500,000.00         7.444444444 % 

Barclays Bank PLC

   $ 167,500,000.00         7.444444444 % 

Wells Fargo Bank, N.A.

   $ 167,500,000.00         7.444444444 % 

KeyBank National Association

   $ 139,000,000.00         6.177777778 % 

Sumitomo Mitsui Banking Corporation

   $ 139,000,000.00         6.177777778 % 

The Bank of New York Mellon

   $ 139,000,000.00         6.177777778 % 

The Bank of Nova Scotia

   $ 139,000,000.00         6.177777778 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 139,000,000.00         6.177777778 % 

U.S. Bank National Association

   $ 100,000,000.00         4.444444444 % 

TD Bank, N.A.

   $ 100,000,000.00         4.444444444 % 

Canadian Imperial Bank of Commerce, New York Branch

   $ 100,000,000.00         4.444444444 % 

PNC Bank, National Association

   $ 100,000,000.00         4.444444444 % 

Morgan Stanley Bank, N.A.

   $ 50,000,000.00         2.222222222 % 

The Northern Trust Company

   $ 50,000,000.00         2.222222222 % 

State Street Bank and Trust Company

   $ 50,000,000.00         2.222222222 % 

Total

   $ 2,250,000,000.00         100.000000000 % 



--------------------------------------------------------------------------------

CONSOLIDATED EDISON, INC.

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

ORANGE AND ROCKLAND UTILITIES, INC.

PRICING SCHEDULE

Each of “Facility Fee Rate” “Euro-Dollar Margin” and “Base Rate Margin” for any
Borrower means, for any day, the rate per annum set forth below in the row
opposite such term and in the column corresponding to the Pricing Level for such
Borrower on such day:

 

Pricing Level

   Level I     Level II     Level III     Level IV     Level V     Level VI  

Facility Fee Rate

     0.075 %      0.100 %      0.125 %      0.175 %      0.225 %      0.275 % 

Euro-Dollar Margin

     0.800 %      0.900 %      1.000 %      1.075 %      1.275 %      1.475 % 

Base Rate Margin

     0.000 %      0.000 %      0.000 %      0.075 %      0.275 %      0.475 % 

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

“Level I Pricing” applies on any day on which the Borrower’s long-term debt is
rated A+ or higher by S&P or A1 or higher by Moody’s.

“Level II Pricing” applies on any day on which (i) the Borrower’s long-term debt
is rated A or higher by S&P or A2 or higher by Moody’s and (ii) Level I Pricing
does not apply.

“Level III Pricing” applies on any day on which (i) the Borrower’s long-term
debt is rated A- or higher by S&P or A3 or higher by Moody’s and (ii) neither
Level I Pricing nor Level II Pricing applies.

“Level IV Pricing” applies on any day on which (i) the Borrower’s long-term debt
is rated BBB+ or higher by S&P or Baa1 or higher by Moody’s and (ii) none of
Level I Pricing, Level II Pricing or Level III Pricing applies.

“Level V Pricing” applies on any day on which (i) the Borrower’s long-term debt
is rated BBB or higher by S&P or Baa2 or higher by Moody’s and (ii) none of
Level I Pricing, Level II Pricing, Level III Pricing or Level IV Pricing
applies.

“Level VI Pricing” applies on any day if no other Pricing Level applies on such
day.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

“Pricing Level” refers to the determination of which of Level I, Level II,



--------------------------------------------------------------------------------

Level III, Level IV, Level V or Level VI Pricing applies on any day.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the relevant
Borrower without third-party credit enhancement, and any rating assigned to any
other debt security of such Borrower shall be disregarded. The ratings in effect
for any day are those in effect at the close of business on such day.

In the case of split ratings from S&P and Moody’s, the rating to be used to
determine the applicable Pricing Level is the higher of the two (e.g., A+/A2
results in Level I Pricing); provided that if the split is more than one full
rating category, a rating one notch below the higher of the two will be used
(e.g. A-/Baa2 results in Level IV Pricing and A/Baa2 results in Level III
Pricing).



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

NOTE

           New York, New York

             , 20    

For value received, [CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.]
[CONSOLIDATED EDISON, INC.] [ORANGE AND ROCKLAND UTILITIES, INC.], a New York
corporation (the “Borrower”), promises to pay to the order of
                     or its registered assigns (the “Lender”), for the account
of its Applicable Lending Office, the unpaid principal amount of each Loan made
by the Lender to the Borrower pursuant to the Credit Agreement referred to below
on the maturity date provided for in the Credit Agreement. The Borrower promises
to pay interest on the unpaid principal amount of each such Loan on the dates
and at the rate or rates provided for in the Credit Agreement. All such payments
of principal and interest shall be made in lawful money of the United States in
Federal or other immediately available funds at the office of Bank of America,
N.A., One Bryant Park, New York, New York.

All Loans made by the Lender, the respective types thereof and all repayments of
the principal thereof shall be recorded by the Lender and, if the Lender so
elects in connection with any transfer or enforcement hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding may be endorsed by the Lender on the schedule attached hereto,
or on a continuation of such schedule attached to and made a part hereof;
provided that the failure of the Lender to make (or any error in making) any
such recordation or endorsement shall not affect the Borrower’s obligations
hereunder or under the Credit Agreement.

This note is one of the Notes referred to in the Credit Agreement dated as of
[            ], 2016 among Consolidated Edison Company of New York, Inc.,
Consolidated Edison, Inc., Orange and Rockland Utilities, Inc., the Lenders
party thereto and Bank of America, N.A., as Administrative Agent (as the same
may be amended from time to time, the “Credit Agreement”). Terms defined in the
Credit Agreement are used herein with the same meanings. Reference is made to
the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

 

A-1



--------------------------------------------------------------------------------

[CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.]

[CONSOLIDATED EDISON, INC.]

[ORANGE AND ROCKLAND UTILITIES, INC.]

By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Loan

 

Type of Loan

   Amount of
Principal
Repaid      Notation
Made By                                                                        
                                                           

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF BORROWING

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of [            ],
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Consolidated Edison Company of New York, Inc.,
Consolidated Edison, Inc., Orange and Rockland Utilities, Inc., the Lenders
party thereto and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests a Borrowing of Loans:

 

  1. On                                          (a Domestic Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                     .

                                      [Base Rate Loans or Euro-Dollar Loans]

 

  4. For Euro-Dollar Loans: with an Interest Period of                     .1

The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.

 

[BORROWER] By:  

 

Name:  

 

Title:  

 

 

 

1  One week, or one, two, three or six months.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF INTEREST RATE ELECTION

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of [            ],
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Consolidated Edison Company of New York, Inc.,
Consolidated Edison, Inc., Orange and Rockland Utilities, Inc., the Lenders
party thereto and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests a conversion or continuation of Loans

 

  1. On                                          (a Domestic Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                     .

                                      [Base Rate Loans or Euro-Dollar Loans]

 

  4. For Euro-Dollar Loans: with an Interest Period of                     .2

 

[BORROWER] By:  

 

Name:  

 

Title:  

 

 

 

2  One week, or one, two, three or six months.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

[RESERVED]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

OPINION OF COUNSEL FOR

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

[Effective Date]

To the Lenders and the Administrative Agent

  Referred to Below

c/o Bank of America, N.A., as Administrative Agent

  One Bryant Park

  New York, New York 10036

Dear Sirs:

I am Senior Vice President and General Counsel of Consolidated Edison Company of
New York, Inc., a New York corporation (the “Company”) and as such am familiar
with the legal affairs of the Company. I and other members of the Company’s Law
Department have represented the Company in connection with the Credit Agreement
dated as of [            ], 2016 (the “Credit Agreement”) among the Company,
Consolidated Edison, Inc., Orange and Rockland Utilities, Inc., the Lenders
party thereto and Bank of America, N.A., as Administrative Agent. Capitalized
terms used herein without definition are used as defined in the Credit
Agreement. This opinion is being rendered to you at the request of our clients
pursuant to Section 3.01(b) of the Credit Agreement.

In connection with this opinion letter, I have examined an execution copy of the
Credit Agreement and originals or copies, certified or otherwise identified to
my satisfaction, of such documents, corporate records and certificates of public
officials and have discussed the foregoing documents and such other matters with
such personnel of the Law Department and such officials of the Company, as I
considered necessary or appropriate to enable me to express the opinions stated
in this letter. In such examination, I have assumed the genuineness of all
documents submitted to me as originals, and the conformity to the originals of
all documents submitted to me as copies.

Based on the foregoing and subject to the other qualifications, assumptions and
limitations stated herein, it is my opinion that:

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of New York and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

2. The execution, delivery and performance by the Company of the Credit
Agreement and the Notes are within the Company’s corporate powers,

 

E-1



--------------------------------------------------------------------------------

have been duly authorized by all necessary corporate action and require no
action by or in respect of, or filing with, any governmental body, agency or
official (except (i) the approval of the PSC for borrowings with a maturity of
more than one year, which has been obtained for borrowings prior to December 31,
2019 under one or more revolving credit agreements in amounts at any time
outstanding of up to $2.25 billion; (ii) the authorization by the FERC of
short-term borrowings, which has been obtained for borrowings prior to
December 1, 2018 in amounts at any time outstanding of up to $2.25 billion; and
(iii) the filing of such reports with the PSC and the FERC as may be required
under law), and do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Company’s certificate of incorporation
or by-laws or, to my knowledge, of any agreement, judgment, injunction, order,
decree or other instrument binding upon the Company or result in the creation or
imposition of any Lien on any asset of the Company.

3. The Credit Agreement constitutes a valid and binding agreement of the Company
[and each Note issued thereunder today constitutes a valid and binding
obligation of the Company], [in each case] enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity.

4. Except as otherwise disclosed in the Company’s periodic reports under the
Exchange Act, to the best of my knowledge, there is no action, suit or
proceeding pending or threatened against or affecting the Company before any
court or arbitrator or any governmental body, agency or official, in which there
is a reasonable possibility of an adverse decision which could materially
adversely affect the business, consolidated financial position or consolidated
results of operations of the Company and its Consolidated Subsidiaries,
considered as a whole, or which in any manner draws into question the validity
of the Credit Agreement or the Notes.

This letter is provided as a legal opinion only, and not as a guaranty or
warranty of the matters discussed herein. The opinion expressed in this letter
is limited to the matters stated herein, and no opinion is implied or may be
inferred beyond the matters expressly stated.

The opinions expressed in this letter are based on laws and regulations as in
effect on the date hereof and facts as I understand them as of the date hereof.
I am not assuming any obligation, and do not undertake to revise, update or
supplement this opinion letter after the date hereof notwithstanding any change
in applicable law or regulation or interpretation thereof, any amendment,
supplement modification or rescission of any document examined or relied on in
connection herewith, or any change in the facts, after the date hereof.

I am a member of the Bar of the State of New York and I do not express any
opinion herein concerning any law other than the law of the State of New York
and the federal laws of the United States of America.

 

E-2



--------------------------------------------------------------------------------

The opinions expressed in this letter are rendered in connection with the
transactions contemplated by the Credit Agreement solely for your benefit and
are not to be relied upon, quoted, circulated, used or otherwise referred to for
any other purpose, nor may it be relied upon by any other person, without my
prior written consent.

Very truly yours,

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

OPINION OF COUNSEL FOR

CONSOLIDATED EDISON, INC.

[Effective Date]

To the Lenders and the Administrative Agent

  Referred to Below

c/o Bank of America, N.A., as Administrative Agent

  One Bryant Park

  New York, New York 10036

Dear Sirs:

I am Senior Vice President and General Counsel of Consolidated Edison, Inc., a
New York corporation (the “Company”), and as such am familiar with the legal
affairs of the Company. I and other members of the Law Department of
Consolidated Edison Company of New York, Inc., the principal subsidiary of the
Company, have represented the Company in connection with the Credit Agreement
dated as of [            ], 2016 (the “Credit Agreement”) among the Company,
Consolidated Edison Company of New York, Inc., Orange and Rockland Utilities,
Inc., the Lenders party thereto and Bank of America, N.A., as Administrative
Agent. Capitalized terms used herein without definition are used as defined in
the Credit Agreement. This opinion is being rendered to you at the request of
our clients pursuant to Section 3.01(b) of the Credit Agreement.

In connection with this opinion letter, I have examined an execution copy of the
Credit Agreement and originals or copies, certified or otherwise identified to
my satisfaction, of such documents, corporate records and certificates of public
officials and have discussed the foregoing documents and such other matters with
such personnel of the Law Department and such officials of the Company, as I
considered necessary or appropriate to enable me to express the opinions stated
in this letter. In such examination, I have assumed the genuineness of all
documents submitted to me as originals, and the conformity to the originals of
all documents submitted to me as copies.

Based on the foregoing and subject to the other qualifications, assumptions and
limitations stated herein, it is my opinion that:

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of New York and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

 

F-1



--------------------------------------------------------------------------------

2. The execution, delivery and performance by the Company of the Credit
Agreement and the Notes are within the Company’s corporate powers, have been
duly authorized by all necessary corporate action and require no action by or in
respect of, or filing with, any governmental body, agency or official, and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the Company’s certificate of incorporation or by-laws or, to
my knowledge, of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Company or any Material Subsidiary or result in the
creation or imposition of any Lien on any asset of the Company or any Material
Subsidiary.

3. The Credit Agreement constitutes a valid and binding agreement of the Company
[and each Note issued thereunder today constitutes a valid and binding
obligation of the Company], [in each case] enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity.

4. Except as otherwise disclosed in the Company’s periodic reports under the
Exchange Act, to the best of my knowledge, there is no action, suit or
proceeding pending or threatened against or affecting the Company or any
Material Subsidiary before any court or arbitrator or any governmental body,
agency or official, in which there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Company and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement or the Notes.

5. Each of the Company’s Material Subsidiaries is a corporation validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
has all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

This letter is provided as a legal opinion only, and not as a guaranty or
warranty of the matters discussed herein. The opinion expressed in this letter
is limited to the matters stated herein, and no opinion is implied or may be
inferred beyond the matters expressly stated.

The opinions expressed in this letter are based on laws and regulations as in
effect on the date hereof and facts as I understand them as of the date hereof.
I am not assuming any obligation, and do not undertake to revise, update or
supplement this opinion letter after the date hereof notwithstanding any change
in applicable law or regulation or interpretation thereof, any amendment,
supplement modification or rescission of any document examined or relied on in
connection herewith, or any change in the facts, after the date hereof.

 

F-2



--------------------------------------------------------------------------------

I am a member of the Bar of the State of New York and I do not express any
opinion herein concerning any law other than the law of the State of New York
and the federal laws of the United States of America.

The opinions expressed in this letter are rendered in connection with the
transactions contemplated by the Credit Agreement solely for your benefit and
are not to be relied upon, quoted, circulated, used or otherwise referred to for
any other purpose, nor may it be relied upon by any other person, without my
prior written consent.

Very truly yours,

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

OPINION OF COUNSEL FOR

ORANGE AND ROCKLAND UTILITIES, INC.

[Effective Date]

To the Lenders and the Administrative Agent

  Referred to Below

c/o Bank of America, N.A., as Administrative Agent

  One Bryant Park

  New York, New York 10036

Dear Sirs:

I am Senior Vice President and General Counsel of Consolidated Edison, Inc. and
as such am familiar with the legal affairs of Orange and Rockland Utilities,
Inc., a New York corporation (the “Company”), which is a subsidiary of
Consolidated Edison, Inc. I and other members of the Law Department of
Consolidated Edison Company of New York, Inc., the principal subsidiary of
Consolidated Edison, Inc. have represented the Company in connection with the
Credit Agreement dated as of [            ], 2016 (the “Credit Agreement”) among
the Company, Consolidated Edison, Inc., Consolidated Edison Company of New York,
Inc., the Lenders party thereto and Bank of America, N.A., as Administrative
Agent. Capitalized terms used herein without definition are used as defined in
the Credit Agreement. This opinion is being rendered to you at the request of
our clients pursuant to Section 3.01(b) of the Credit Agreement.

In connection with this opinion letter, I have examined an execution copy of the
Credit Agreement and originals or copies, certified or otherwise identified to
my satisfaction, of such documents, corporate records and certificates of public
officials and have discussed the foregoing documents and such other matters with
such personnel of the Law Department and such officials of the Company, as I
considered necessary or appropriate to enable me to express the opinions stated
in this letter. In such examination, I have assumed the genuineness of all
documents submitted to me as originals, and the conformity to the originals of
all documents submitted to me as copies.

Based on the foregoing and subject to the other qualifications, assumptions and
limitations stated herein, it is my opinion that:

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of New York and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

 

G-1



--------------------------------------------------------------------------------

2. The execution, delivery and performance by the Company of the Credit
Agreement and the Notes are within the Company’s corporate powers, have been
duly authorized by all necessary corporate action and require no action by or in
respect of, or filing with, any governmental body, agency or official (except
(i) the approval of the PSC for borrowings with a maturity of more than one
year, which has been obtained for borrowings prior to December 31, 2017 under
one or more revolving credit agreements in amounts at any time outstanding of up
to $200 million; (ii) the authorization by the FERC of short-term borrowings,
which has been obtained for borrowings prior to July 31, 2018 in amounts at any
time outstanding of up to $250 million; and (iii) the filing of such reports
with the PSC and the FERC as may be required under law), and do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the Company’s certificate of incorporation or by-laws or, to my knowledge, of
any agreement, judgment, injunction, order, decree or other instrument binding
upon the Company or any Material Subsidiary or result in the creation or
imposition of any Lien on any asset of the Company or any Material Subsidiary.

3. The Credit Agreement constitutes a valid and binding agreement of the Company
[and each Note issued thereunder today constitutes a valid and binding
obligation of the Company], [in each case] enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity.

4. Except as otherwise disclosed in the notes to the Company’s financial
statements (available on the Company’s website (www.oru.com)), to the best of my
knowledge, there is no action, suit or proceeding pending or threatened against
or affecting the Company or any Material Subsidiary before any court or
arbitrator or any governmental body, agency or official, in which there is a
reasonable possibility of an adverse decision which could materially adversely
affect the business, consolidated financial position or consolidated results of
operations of the Company and its Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity of the Credit
Agreement or the Notes.

5. Each of the Company’s Material Subsidiaries is a corporation validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
has all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

This letter is provided as a legal opinion only, and not as a guaranty or
warranty of the matters discussed herein. The opinion expressed in this letter
is limited to the matters stated herein, and no opinion is implied or may be
inferred beyond the matters expressly stated.

The opinions expressed in this letter are based on laws and regulations as in
effect on the date hereof and facts as I understand them as of the date hereof.
I

 

G-2



--------------------------------------------------------------------------------

am not assuming any obligation, and do not undertake to revise, update or
supplement this opinion letter after the date hereof notwithstanding any change
in applicable law or regulation or interpretation thereof, any amendment,
supplement modification or rescission of any document examined or relied on in
connection herewith, or any change in the facts, after the date hereof.

I am a member of the Bar of the State of New York and I do not express any
opinion herein concerning any law other than the law of the State of New York
and the federal laws of the United States of America.

The opinions expressed in this letter are rendered in connection with the
transactions contemplated by the Credit Agreement solely for your benefit and
are not to be relied upon, quoted, circulated, used or otherwise referred to for
any other purpose, nor may it be relied upon by any other person, without my
prior written consent.

Very truly yours,

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H -1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ],
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Consolidated Edison Company of New York, Inc.,
Consolidated Edison, Inc., Orange and Rockland Utilities, Inc., each lender from
time to time party thereto and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 8.04 (Taxes) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:              , 20[    ]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ],
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Consolidated Edison Company of New York, Inc.,
Consolidated Edison, Inc., Orange and Rockland Utilities, Inc., each lender from
time to time party thereto and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 8.04 (Taxes) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:              , 20[    ]

 

H-2



--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ],
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Consolidated Edison Company of New York, Inc.,
Consolidated Edison, Inc., Orange and Rockland Utilities, Inc., each lender from
time to time party thereto and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 8.04 (Taxes) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:              , 20[    ]

 

H-3



--------------------------------------------------------------------------------

EXHIBIT H-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of [            ],
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Consolidated Edison Company of New York, Inc.,
Consolidated Edison, Inc., Orange and Rockland Utilities, Inc., each lender from
time to time party thereto and Bank of America, N.A., Administrative Agent.

Pursuant to the provisions of Section 8.04 (Taxes) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other loan document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:              , 20[    ]

 

H-4



--------------------------------------------------------------------------------

EXHIBIT I

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of             , 20     among [NAME OF ASSIGNOR] (the
“Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of [            ], 2016 among CONSOLIDATED EDISON
COMPANY OF NEW YORK, INC., A NEW YORK CORPORATION (“CONED”), CONSOLIDATED
EDISON, INC., A NEW YORK CORPORATION (“HOLDINGS”) AND ORANGE AND ROCKLAND
UTILITIES, INC., A NEW YORK CORPORATION (“O&R” AND, TOGETHER WITH CONED AND
HOLDINGS, THE “BORROWERS”), the Assignor and the other Lenders party thereto and
BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative Agent”) (as
amended from time to time, the “Credit Agreement”);

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrowers in an aggregate principal amount at any time
outstanding not to exceed $        ;

WHEREAS, Loans made to the Borrowers by the Assignor under the Credit Agreement
in the aggregate principal amount of $         are outstanding at the date
hereof;

WHEREAS, the Assignor has Letter of Credit Liabilities in an aggregate amount of
$         under the Credit Agreement at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $         (the “Assigned Amount”),
together with a corresponding portion of each of its outstanding Loans and
Letter of Credit Liabilities, and the Assignee proposes to accept such
assignment and assume the corresponding obligations of the Assignor under the
Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein have
the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount and a corresponding portion of each of its outstanding Loans and
Letter of Credit Liabilities, and the Assignee hereby accepts such assignment
from the Assignor and assumes all of the obligations of

 

I-1



--------------------------------------------------------------------------------

the Assignor under the Credit Agreement to the extent of the Assigned Amount.
Upon the execution and delivery hereof by the Assignor and the Assignee and the
execution of the consent attached hereto by [the Borrowers and] the
Administrative Agent and the payment of the amounts specified in Section 3
required to be paid on the date hereof (i) the Assignee shall, as of the date
hereof, succeed to the rights and be obligated to perform the obligations of a
Lender under the Credit Agreement with a Commitment in an amount equal to the
Assigned Amount and acquire the rights of the Assignor with respect to a
corresponding portion of each of its outstanding Loans and Letter of Credit
Liabilities and (ii) the Commitment of the Assignor shall, as of the date
hereof, be reduced by the Assigned Amount, and the Assignor shall be released
from its obligations under the Credit Agreement to the extent such obligations
have been assumed by the Assignee. The assignment provided for herein shall be
without recourse to the Assignor. The Assignee’s Percentage after giving effect
to the assignment contemplated hereby is [    ]%.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.1 Facility fees
accrued before the date hereof are for the account of the Assignor and such fees
accruing on and after the date hereof with respect to the Assigned Amount are
for the account of the Assignee. Each of the Assignor and the Assignee agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and
promptly pay the same to such other party.

SECTION 4. Consent of the Borrowers and the Administrative Agent. This Agreement
is conditioned upon the consent of the Issuing Lender [, the Borrower] and the
Administrative Agent pursuant to Section 9.06(b) of the Credit Agreement.

SECTION 5. No Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition or statements of the Borrowers, or the
validity and enforceability of the Borrowers’ obligations under the Credit
Agreement or any Note. The Assignee acknowledges that it has, independently and
without reliance on the Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of the
Borrowers.

 

 

1  Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 

I-2



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

[NAME OF ASSIGNOR] By:  

 

  Name:   Title:

 

[NAME OF ASSIGNEE] By:  

 

  Name:   Title:

The undersigned consent to the foregoing assignment.

 

[CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.]

By:  

 

  Name:   Title:

 

[CONSOLIDATED EDISON, INC.] By:  

 

  Name:   Title:

 

I-3



--------------------------------------------------------------------------------

[ORANGE AND ROCKLAND UTILITIES, INC.]

By:  

 

  Name:   Title:

 

[LENDER NAME], as Issuing Lender By:  

 

  Name:   Title:

 

BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

  Name:   Title:

 

I-4



--------------------------------------------------------------------------------

EXHIBIT J

[RESERVED]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF EXTENSION AGREEMENT

Bank of America, N.A.

as Administrative Agent

under the Credit Agreement

referred to below

Ladies and Gentlemen:

The undersigned hereby agrees to extend, effective [Extension Date], the
Termination Date under the Credit Agreement dated as of [            ], 2016 (as
further amended from time to time, the “Credit Agreement”) among Consolidated
Edison Company of New York, Inc., Consolidated Edison, Inc. Orange and Rockland
Utilities, Inc., the Lenders party thereto and Bank of America, N.A., as
Administrative Agent, for one year to [date to which the Termination Date is
extended]. Terms defined in the Credit Agreement are used herein with the same
meaning.

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

[LENDERS] By:  

 

  Name:   Title:

 

K-1



--------------------------------------------------------------------------------

Agreed and accepted:

 

CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.

By:  

 

  Name:   Title: CONSOLIDATED EDISON, INC. By:  

 

  Name:   Title: ORANGE AND ROCKLAND UTILITIES, INC. By:  

 

  Name:   Title:

BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

  Name:   Title:

 

K-2